    Timothy A. Solomon, OSB 072573                                                                           Formatted: Footer distance from edge: 0.39"
       Direct: 971.634.0194
       Email: tsolomon@LLG-LLC.com
    Justin D. Leonard, OSB 033736
       Direct: 971.634.0192
       Email: jleonard@LLG-LLC.com
    Holly C. Hayman, OSB 114146
       Direct: 971.634.0193
       Email: hhayman@LLG-LLC.com
    LEONARD LAW GROUP LLC
    1 SW Columbia, Ste. 1010
    Portland, Oregon 97204
    Fax: 971.634.0250

            Counsel for Debtor and Debtor in Possession




                            UNITED STATES BANKRUPTCY COURT

                                 FOR THE DISTRICT OF OREGON
    In re                                            Case No. 19-62049-tmr11

    4 Him Food Group, LLC,                           4 HIM FOOD GROUP, LLC’S FIRST
                                                     AMENDED PLAN OF LIQUIDATION
                                 Debtor.
                                                     (Dated May 20, 2020)                                    Deleted: March




                                                                                                                Deleted: <object>
                                                                                                               Deleted: March

Page 1 of 24 –   DEBTOR’S FIRST AMENDED PLAN OF                                LEONARD LAW GROUP LLC
                                                                                 1 SW Columbia, Ste. 1010
                 LIQUIDATION                                                        Portland, Oregon 97204
                                                                                       www.leonard-law.com
                 (Dated May 20, 2020)




                                    Case 19-62049-tmr11              Doc 112          Filed 05/20/20
                                                     Table of Contents



    ARTICLE 1. OVERVIEW .........................................................................................3
    ARTICLE 2. UNCLASSIFIED CLAIMS .....................................................................4
    ARTICLE 3. CLASSIFICATION OF CLAIMS AND INTERESTS ...............................4
    ARTICLE 4. TREATMENT OF CLASSES OF CLAIMS ............................................. 6
    ARTICLE 5. CLAIMS BAR DATES............................................................................ 7
    ARTICLE 6. DISTRIBUTIONS .................................................................................8
    ARTICLE 7. MEANS FOR IMPLEMENTATION AND EXECUTION OF PLAN ......... 9
    ARTICLE 8: PERFORMANCE OF OBLIGATIONS OF THE REORGANIZED
    DEBTOR ................................................................................................................ 9
    ARTICLE 9. PRESERVATION OF DEBTOR’S ACTIONS, AVOIDANCE ACTIONS,
    AND CLAIMS OBJECTIONS. ................................................................................. 10
    ARTICLE 10. PROVISIONS GOVERNING DISTRIBUTIONS ................................ 11
    ARTICLE 11. TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED
    LEASES ................................................................................................................. 13
    ARTICLE 12. RETIREE BENEFITS ....................................................................... 14
    ARTICLE 13. CONDITIONS PRECEDENT............................................................ 14
    ARTICLE 14. DISCHARGE ................................................................................... 14
    ARTICLE 15. CLOSING OF THE CASE ................................................................. 15
    ARTICLE 16. MISCELLANEOUS PROVISIONS .................................................... 15




                                                                                                                                       Deleted: <object>
                                                                                                                                       Deleted: March

Page 2 of 24 –      DEBTOR’S FIRST AMENDED PLAN OF                                                    LEONARD LAW GROUP LLC
                                                                                                          1 SW Columbia, Ste. 1010
                    LIQUIDATION                                                                              Portland, Oregon 97204
                                                                                                                 www.leonard-law.com
                    (Dated May 20, 2020)




                                             Case 19-62049-tmr11                           Doc 112              Filed 05/20/20
            4 Him Food Group, LLC (the “Debtor”), submits this First Amended Plan of

    Liquidation (the “Plan”) pursuant to the provisions of chapter 11 of the Code.

         ALL CREDITORS ARE ENCOURAGED TO CONSULT THE DISCLOSURE
        STATEMENT BEFORE VOTING TO ACCEPT OR REJECT THIS PLAN. THE
     DISCLOSURE STATEMENT CONTAINS A DISCUSSION OF THE DEBTOR’S PRE-
        PETITION ACTIVITIES AND A SUMMARY AND ANALYSIS OF THIS PLAN.

                                         ARTICLE 1. OVERVIEW

            1.1     Definitions. Any term used in an initially capitalized form in this Plan will have

    the defined meaning set forth in either section 101 of the Code or in the Glossary of Definitions
    attached hereto as Exhibit A. All defined terms in the Code and in Exhibit A will be subject to

    the rules of construction set forth in section 102 of the Code. Nothing contained in this Plan
    constitutes an admission or denial by any party of liability for, or the validity, priority, or extent of

    any Claim, lien, or security interest asserted against the Debtor or against any third party.

            1.2     Overall Structure of the Plan

                    a)      Distribution of Sale Proceeds and Other Assets. The Plan provides for

    the distribution of proceeds from the sale of substantially all assets of the Debtor (which occurred

    in December 2019), and all other assets of the Debtor, to holders of Administrative Claims,

    Priority Claims, Class 2 General Unsecured Claims, and Class 3 Unsecured Lender Claims.
    Holders of Administrative Claims and Priority Claims will be paid in full in cash on the Effective

    Date, and holders of Class 2 General Unsecured Claims will receive the remaining cash Pro Rata.
    In lieu of cash distributions, holders of Class 3 Unsecured Lender Claims will receive, Pro Rata,

    Cosmos Membership Interests.
                    b)      Rejection of All Executory Contracts. The Plan provides for the
    rejection of any and all executory contracts of the Debtor and allowance of Claims related to the

    same.

                    c)      Resolution of Undetermined Claims. The Plan provides a mechanism for
                                                                                                                       Deleted: <object>
    the filing, allowance, and administration of certain undetermined Claims against the Debtor.
                                                                                                                       Deleted: March

Page 3 of 24 –    DEBTOR’S FIRST AMENDED PLAN OF                                        LEONARD LAW GROUP LLC
                                                                                           1 SW Columbia, Ste. 1010
                  LIQUIDATION                                                                 Portland, Oregon 97204
                                                                                                 www.leonard-law.com
                  (Dated May 20, 2020)




                                       Case 19-62049-tmr11                     Doc 112          Filed 05/20/20
                                 ARTICLE 2. UNCLASSIFIED CLAIMS

            In accordance with section 1123(a)(1) of the Code, Administrative Claims and Priority

    Claims have not been classified.

            2.1     Administrative Claims. Each Allowed Administrative Claim that accrues on or

    before, but remains unpaid as of, the Effective Date shall be paid in full in Cash on the later of (i)

    the Effective Date, (ii) the date on which the Court enters an order allowing such Administrative

    Claim or as soon as practical thereafter, or (iii) the date upon which the Debtor and the holder of

    such an Allowed Administrative Claim otherwise agree. Administrative Claims representing
    indebtedness or other obligations incurred in the ordinary course of business shall be paid in the

    ordinary course of business and in accordance with any terms and conditions of any agreement or

    order relating thereto. Holders of Administrative Claims are not impaired by the Plan and are

    conclusively presumed to accept the Plan.

            2.2     Priority Tax Claims. Priority Tax Claims will be paid in full on the latter of the

    Effective Date or the date on which any such Priority Tax Claims become Allowed. Holders of

    Priority Tax Claims are not impaired by the Plan and are conclusively presumed to accept the
    Plan.

            2.3     Non-Tax Priority Claims. Non-Tax Priority Claims will be paid in full on the
    latter of the Effective Date or the date on which any such Non-Tax Priority Claims become

    Allowed. Holders of Non-Tax Priority Claims are not impaired by the Plan and are conclusively
    presumed to accept the Plan.


                  ARTICLE 3. CLASSIFICATION OF CLAIMS AND INTERESTS
            Pursuant to section 1122 of the Code, Claims against and Interests in the Debtor are
    classified as provided below. Such Claims and Interests are placed in the following classes for all

    purposes. A Claim or Interest is classified in a particular class only to the extent the Claim or
    Interest qualifies within the description of that class; it is classified in a different class to the
                                                                                                                          Deleted: <object>
    extent the Claim qualifies within the description of that different class. If a Claim or Interest is
                                                                                                                          Deleted: March

Page 4 of 24 –    DEBTOR’S FIRST AMENDED PLAN OF                                          LEONARD LAW GROUP LLC
                                                                                              1 SW Columbia, Ste. 1010
                  LIQUIDATION                                                                    Portland, Oregon 97204
                                                                                                    www.leonard-law.com
                  (Dated May 20, 2020)




                                        Case 19-62049-tmr11                     Doc 112            Filed 05/20/20
    acquired or transferred, the Claim or Interest will be placed in the class in which it would have

    been placed if it were owned by the original holder of such Claim or Interest. If a Claimant or

    Interest holder has more than one Claim or Interest in the same class, such Claims or Interests

    will be aggregated and treated as a single Claim or Interest. If a Claimant has Claims or Interests

    in different classes, such Claims or Interests will be aggregated only within the same classes (and

    not between classes).

           3.1     Secured Claims.

                   3.1.1    Class 1A – Lane County.
           Class 1A consists of the Allowed Secured Claim of Lane County (Proofs of Claim #46-51).

                   3.1.2    Class 1B – Columbia State Bank.

           Class 1B consists of the Allowed Secured Claim of Columbia State Bank (Proofs of Claim

    #30-32).

                   3.1.3    Class 1C – Celtic Capital Corporation.

           Class 1C consists of the Allowed Secured Claim of Celtic Capital Corporation (Proof of

    Claim #17).
                   3.1.4    Class 1D – 2Loris LLC.

           Class 1D consists of the Allowed Secured Claim of 2 Loris LLC (Schedule D #2.1).
           3.2     Unsecured Creditors

                   3.2.1    Class 2 – General Unsecured Claims
           Class 2 consists of all Allowed Unsecured Claims other than Administrative Claims,
    Priority Claims, or Unsecured Lender Claims.

                   3.2.2    Class 3 – Unsecured Lender Claims

           Class 3 consists of all Allowed Unsecured Lender Claims.
           3.3     Interests
                   3.3.1    Class 4 – Interests

           Class 4 consists of Interests held in the Debtor.                                                        Deleted: <object>
                                                                                                                    Deleted: March

Page 5 of 24 –    DEBTOR’S FIRST AMENDED PLAN OF                                    LEONARD LAW GROUP LLC
                                                                                        1 SW Columbia, Ste. 1010
                  LIQUIDATION                                                              Portland, Oregon 97204
                                                                                              www.leonard-law.com
                  (Dated May 20, 2020)




                                      Case 19-62049-tmr11                  Doc 112           Filed 05/20/20
                       ARTICLE 4. TREATMENT OF CLASSES OF CLAIMS

           4.1      Secured Claims

                    4.1.1   Class 1A – Lane County.

           Lane County is unimpaired as its Allowed Claim has been paid in full. No further

    distributions shall be made to this Class under the Plan. It is deemed to have accepted the Plan,

    and therefore not subject to a vote in favor of or against the Plan.

                    4.1.2   Class 1B – Columbia State Bank.

           Columbia State Bank is unimpaired as its Allowed Claim has been paid in an agreed-upon
    amount. No further distributions shall be made to this Class under the Plan. It is deemed to have

    accepted the Plan, and therefore not subject to a vote in favor of or against the Plan.

                    4.1.3   Class 1C – Celtic Capital Corporation.

           Celtic Capital Corporation is unimpaired as its Allowed Claim has been paid in an agreed-

    upon amount. No further distributions shall be made to this Class under the Plan. It is deemed to

    have accepted the Plan, and therefore not subject to a vote in favor of or against the Plan.

                    4.1.4   Class 1D – 2Loris LLC.
           2 Loris LLC is unimpaired as its Allowed Claim has been paid in an agreed-upon amount.

    No further distributions shall be made to this Class under the Plan. It is deemed to have accepted
    the Plan, and therefore not subject to a vote in favor of or against the Plan.

           4.2      Unsecured Claims.
                    4.2.1   Class 2 – General Unsecured Claims
           Class 2 is impaired and Holders of Allowed Class 2 Claims are entitled to vote in favor of

    or against the Plan. Holders of Allowed Class 2 Claims will be paid in two (2) installments. The

    anticipated schedule of distributions is as follows:

        Estimated Date of Distribution       Estimated Total Amount of Distribution to Class 2
                  August 1, 2020                                     $200,000                                        Deleted: June

                 December 15, 2020                                   $65,000
                                                                                                                        Deleted: <object>
                                                                                                                       Deleted: March

Page 6 of 24 –     DEBTOR’S FIRST AMENDED PLAN OF                                    LEONARD LAW GROUP LLC
                                                                                         1 SW Columbia, Ste. 1010
                   LIQUIDATION                                                              Portland, Oregon 97204
                                                                                               www.leonard-law.com
                   (Dated May 20, 2020)




                                      Case 19-62049-tmr11                    Doc 112          Filed 05/20/20
    Distributions shall be made Pro Rata among holders of Class 2 Claims. The Debtor shall have the

    discretion to make such distributions at an earlier time than the schedule outlined above.

            Notwithstanding the treatment set forth above, any holder of an Allowed Class 2

    Claim may elect to be treated instead as a holder of an Allowed Class 3 Claim.

                   4.2.2 Class 3 – Unsecured Lender Claims

            Class 3 is impaired and Holders of Allowed Class 3 Claims are entitled to vote in favor of

    or against the Plan. On the Effective Date or as soon as reasonably practicable thereafter, holders

    of Allowed Class 3 Claims will receive Cosmos Membership Interests. Distributions of such
    interests shall be made Pro Rata among Class 3 Creditors.

            Notwithstanding the treatment set forth above, any holder of an Allowed Class 3

    Claim other than John Strasheim may elect to be treated instead as a holder of an Allowed

    Class 2 Claim.

            4.3    Class 4 – Interests

            Class 4 is impaired. The membership interests of all holders of membership interests in

    the Debtor shall be deemed extinguished without further action by the Debtor upon the Effective
    Date. Class 4 is deemed to have rejected the Plan, and therefore not subject to a vote in favor of

    or against the Plan.
            4.4    Confirmation Notwithstanding Rejection by a Class. In the event one or more

    Classes of Claims or Interests does not vote to accept this Plan in accordance with section 1129(a)
    of the Code, the Debtor will request that the Court confirm this Plan in accordance with section
    1129(b) of the Code.


                                 ARTICLE 5. CLAIMS BAR DATES.
            5.1    Administrative Claims Bar Date. All requests for payment of Administrative

    Claims, except post-petition obligations to Creditors (other than professionals) incurred in the
    ordinary course of business, must be served and filed with the Bankruptcy Court no later than
                                                                                                                    Deleted: <object>
    thirty (30) days after the Effective Date. Any such Claim that is not served and filed within this
                                                                                                                    Deleted: March

Page 7 of 24 –    DEBTOR’S FIRST AMENDED PLAN OF                                    LEONARD LAW GROUP LLC
                                                                                        1 SW Columbia, Ste. 1010
                  LIQUIDATION                                                              Portland, Oregon 97204
                                                                                              www.leonard-law.com
                  (Dated May 20, 2020)




                                     Case 19-62049-tmr11                   Doc 112           Filed 05/20/20
    time period will be forever barred. Any Claims for fees, costs, and expenses incurred by any

    Chapter 11 professional after the Effective Date will be treated as part of the fees and expenses of

    the Debtor and need not be submitted to the Bankruptcy Court for approval except as set forth in

    Section 16.5 of this Plan (addressing post-confirmation professional fees and expenses). After

    approval of the final fee applications of the Chapter 11 professionals by the Bankruptcy Court for

    services provided and costs incurred during the course of administration of the Case prior to the

    Effective Date, the Chapter 11 professionals will not be required to submit any further fee

    applications to the Bankruptcy Court.
            5.2     Claims Objection Bar Date. The date by which the Debtor or any interested

    party must file objections to Claims, shall be the first Business Day after 120 days after the

    Effective Date. Objections to Claims not filed by the Claims Objection Bar Date shall be deemed

    waived.


                                    ARTICLE 6. DISTRIBUTIONS.
            6.1     Cash Payments and Distribution of Interests. At the times provided in this

    Plan, the Reorganized Debtor will make Cash payments or distributions of Cosmos Membership
    Interests to holders of Allowed Claims. In the case of any Claims subject to a pending objection,

    the Reorganized Debtor will make payments or distributions of membership interests to holders

    of such Claims based on the allowed amount of such Claims, if any, within 30 days after the date

    a Final Order or Orders resolving the objections.

            6.2     Unclaimed Property. If a distribution on a Claim remains unclaimed for a period

    of one hundred and twenty (120) days after it has been delivered (or attempted to be delivered),
    then such unclaimed distribution shall be forfeited and any such Claim shall be deemed
    disallowed in full.

            6.3     Withholding Taxes. Any federal, state, or local withholding taxes or other
    amounts required to be withheld under applicable law with respect to any wage claims shall be
                                                                                                                     Deleted: <object>
                                                                                                                     Deleted: March

Page 8 of 24 –    DEBTOR’S FIRST AMENDED PLAN OF                                     LEONARD LAW GROUP LLC
                                                                                         1 SW Columbia, Ste. 1010
                  LIQUIDATION                                                               Portland, Oregon 97204
                                                                                               www.leonard-law.com
                  (Dated May 20, 2020)




                                      Case 19-62049-tmr11                   Doc 112           Filed 05/20/20
    deducted from distributions hereunder. Each entity holding a Claim shall be required to provide

    any information necessary to effect the withholding of such taxes.


        ARTICLE 7. MEANS FOR IMPLEMENTATION AND EXECUTION OF PLAN.

            7.1        Distribution of Net Sale Proceeds. As authorized pursuant to the Court’s Order

    Approving Sale Free and Clear of Liens, Claims, Interests and Encumbrances (Dkt. 93), the
    Debtor sold substantially all of its assets to Juanita’s Snacks, LLC on or about December 5, 2019.

    The net proceeds of the sale, after payment of taxes, secured claims, and United States Trustee
                                                                                                                    Deleted: has
    fees, were approximately $273,774.79. In addition, Juanita’s Snacks, LLC agreed to pay an
                                                                                                                    Deleted: ,
    additional (a) $100,000 to the Debtor or its designee on or before May 1, 2020 (which amount

    was in fact paid in May 2020), and (b) $75,000 to the Reorganized Debtor or its designee on or

    before December 1, 2020. Counsel to the Debtor is also holding approximately $20,000 in
    retainer funds, which funds are property of the estate. The Reorganized Debtor shall distribute

    these amounts (net of additional United States Trustee fees and other operating costs paid since
    the closing of the sale) as provided for in the Plan.

            7.2        Distribution of Membership Interests in Cosmos Holdings, LLC. The
    Reorganized Debtor shall distribute membership interests in Cosmos Holdings, LLC as provided

    for in the Plan.

            7.3        No Ongoing Business Operations. The Debtor has ceased operating as a

    business entity. The Reorganized Debtor’s only remaining business shall be to perform its duties

    under this Plan and wind up the Case.

                       ARTICLE 8: PERFORMANCE OF OBLIGATIONS OF THE
                                    REORGANIZED DEBTOR
            8.1        Duties of Reorganized Debtor. The Reorganized Debtor shall be, and is,
    authorized to (a) make distributions of Cash and Cosmos Membership Interests pursuant to this
    Plan, (b) resolve Claims as set forth in Section 8.2, below, and (c) take appropriate actions in

    connection with the Plan within the scope of the Reorganized Debtor’s duties and powers set                        Deleted: <object>
                                                                                                                      Deleted: March

Page 9 of 24 –    DEBTOR’S FIRST AMENDED PLAN OF                                     LEONARD LAW GROUP LLC
                                                                                        1 SW Columbia, Ste. 1010
                  LIQUIDATION                                                              Portland, Oregon 97204
                                                                                              www.leonard-law.com
                  (Dated May 20, 2020)




                                       Case 19-62049-tmr11                  Doc 112          Filed 05/20/20
   forth herein. The Reorganized Debtor shall file monthly operating reports as necessary during

   the post-confirmation period.

           8.2    Settlement or Abandonment of Claims. To the extent the Reorganized Debtor

   has not taken such actions before the Effective Date, the Reorganized Debtor shall be authorized

   to:

           (a)    Review all Claims filed against the Estate, or scheduled by the Debtor in the

   schedules filed under Bankruptcy Rule 1007, even if any such Claim is not scheduled by the

   Debtor as “disputed,” “unliquidated,” or “contingent” and, if advisable, object to and/or settle
   such Claims; and

           (b)    In the exercise of its business judgment, investigate, prosecute, settle, or dismiss

   all Debtor Actions and Avoidance Actions not otherwise resolved prior to confirmation or under

   this Plan.

           8.3    Corporate Action. Upon the Effective Date, all actions contemplated by the Plan

   shall be authorized and approved in all respects (subject to the provisions of the Plan), including,

   without limitation, the execution, delivery, and performance of all documents and agreements
   relating to the Plan. On the Effective Date, the Reorganized Debtor is authorized and directed to

   execute and deliver the agreements, documents, and instruments contemplated by the Plan and
   Disclosure Statement in the name of and on behalf of the Reorganized Debtor.

           8.4    Winding Up Affairs. On the final Distribution Date, the Reorganized Debtor
   shall, without the need for any action by or order from the Bankruptcy Court, disburse any Cash
   not distributed pursuant to this Plan to the State of Oregon, Department of State Lands for

   holding and administration as unclaimed funds pursuant to Oregon Revised Statutes, Chapter 98.

    ARTICLE 9. PRESERVATION OF DEBTOR’S ACTIONS, AVOIDANCE ACTIONS,
                         AND CLAIMS OBJECTIONS.
           Unless resolved in this Plan or otherwise resolved prior to the Confirmation Date, all
   Debtor Actions, Avoidance Actions, objections to Claims, and Claims of whatever kind or nature,
                                                                                                                   Deleted: <object>
   whether based under tort, contract, statute, under law or in equity, or otherwise, including                    Deleted: March

Page 10 of 24 – DEBTOR’S FIRST AMENDED PLAN OF                                      LEONARD LAW GROUP LLC
                                                                                       1 SW Columbia, Ste. 1010
                LIQUIDATION                                                               Portland, Oregon 97204
                                                                                             www.leonard-law.com
                 (Dated May 20, 2020)




                                     Case 19-62049-tmr11                   Doc 112          Filed 05/20/20
    without limitation defenses, setoffs, and offsets, arising in favor of the Debtor or the Reorganized

    Debtor are preserved and survive the confirmation of the Plan, and are not waived, but instead

    are expressly reserved for later adjudication. The Reorganized Debtor shall retain all Debtor

    Actions free and clear of any claims or interests.

           No preclusion doctrine, including without limitation the doctrines of res judicata,

    collateral estoppel, issue preclusion, claim preclusion, estoppel (judicial, equitable or otherwise),

    or laches shall apply as a result of the confirmation of this Plan to any or all such Debtor Actions,

    Avoidance Actions, or objections to Claims (or motions to reclassify and/or subordinate
    Claims) on or after the Effective Date or the consummation of this Plan.


                  ARTICLE 10. PROVISIONS GOVERNING DISTRIBUTIONS.

           10.1    Distribution Only to Holders of Allowed Claims. Except as otherwise provided
    in this Section 10.1, distributions under this Plan will be made only to the holders of Allowed

    Claims. Until a Disputed Claim becomes an Allowed Claim, the holder of that Disputed Claim
    will not receive any distribution otherwise provided to the Claimants under this Plan or the Plan

    Documents.
           In determining the amounts of distributions due to the holders of Allowed Claims, the

    Reorganized Debtor will make the calculation as if all Unresolved Claims were Allowed Claims in

    the full amount claimed or in the Estimated Amount of such Claims. The Reorganized Debtor

    may reserve in a separate bank account Cash in an amount sufficient to make full distributions to

    holders of Unresolved Claims as if such Unresolved Claims were allowed in full. When an

    Unresolved Claim in any class becomes an Allowed Claim, the Reorganized Debtor will make a
    distribution with respect to such Allowed Claim, together with any allowable interest accrued on
    the amount of such distribution to the date thereof, net of any setoff contemplated by the order, if

    any, allowing such Claim and/or any required withholding of federal and state taxes pursuant to
    the procedures set forth in the Plan.
                                                                                                                     Deleted: <object>
                                                                                                                     Deleted: March

Page 11 of 24 –   DEBTOR’S FIRST AMENDED PLAN OF                                      LEONARD LAW GROUP LLC
                                                                                         1 SW Columbia, Ste. 1010
                  LIQUIDATION                                                               Portland, Oregon 97204
                                                                                               www.leonard-law.com
                  (Dated May 20, 2020)




                                      Case 19-62049-tmr11                   Doc 112           Filed 05/20/20
          10.2    Transmittal of Distributions. Except as otherwise provided in this Plan, in the

   Plan Documents, or in an order of the Court, distributions to be made under this Plan or the Plan

   Documents to Claimants holding Allowed Claims will, in each case, be made by the Reorganized

   Debtor by first class United States mail, postage prepaid, (a) to the latest mailing address set

   forth in a proof of claim filed with the Court by or on behalf of such Claimant, or to such other

   address as may be provided to the Debtor by such Claimant in writing, or (b) if no such proof of

   claim has been filed and no written notice setting forth a mailing address is provided by or on

   behalf of such Claimant to the Reorganized Debtor to the mailing address set forth in the
   schedules filed by the Debtor in this Case. If a Claimant’s distribution is returned to the

   Reorganized Debtor because of the absence of a proper mailing address, the Reorganized Debtor

   shall, upon return of the distribution, make a reasonable search to attempt to ascertain the correct

   mailing address for such Claimant, which shall be the Reorganized Debtor’s sole obligation to

   locate a correct mailing address of a creditor with an Allowed Claim whose distribution has been

   returned.

          10.3    Timing of Distributions. Unless otherwise agreed by the Reorganized Debtor
   and the Claimant entitled to a distribution under the Plan or the Plan Documents, whenever any

   payment to be made is due on a day other than a Business Day, such payment will instead be
   made on the next Business Day.

          10.4    Form of Distributions. Unless otherwise agreed by the Reorganized Debtor and
   the Claimant entitled to a distribution under the Plan or the Plan Documents, all Cash payments
   to be made by the Reorganized Debtor pursuant to this Plan or the Plan Documents will be made,

   at the option of the Reorganized Debtor, by a check or wire transfer.

          10.5    Professional Fees or Expenses. Except as otherwise specified in this Plan,
   professional fees and expenses incurred prior to the Effective Date will be paid only as Allowed
   by Final Order of the Court.

   //                                                                                                               Deleted: <object>
                                                                                                                    Deleted: March

Page 12 of 24 – DEBTOR’S FIRST AMENDED PLAN OF                                      LEONARD LAW GROUP LLC
                                                                                        1 SW Columbia, Ste. 1010
                LIQUIDATION                                                                Portland, Oregon 97204
                                                                                              www.leonard-law.com
                 (Dated May 20, 2020)




                                     Case 19-62049-tmr11                   Doc 112           Filed 05/20/20
             ARTICLE 11. TREATMENT OF EXECUTORY CONTRACTS AND
                              UNEXPIRED LEASES.
          11.1    General; Rejected if Not Assumed. Subject to the requirements of section 365

   of the Code, to the extent not already assumed by order of the Court or subject to a pending
   motion for assumption, all executory contracts and unexpired leases of the Debtor will be deemed

   rejected by the Debtor on the Effective Date.
          If any party to an executory contract or unexpired lease that is being rejected objects to

   such assumption or rejection, the Court may conduct a hearing on such objection on any date

   that is either mutually agreeable to the parties or fixed by the Court. All payments to cure

   defaults that may be required under section 365(b)(1) of the Code will be made by the

   Reorganized Debtor. In the event of a dispute regarding the amount of any such payments, or the

   ability of the Reorganized Debtor to provide adequate assurance of future performance, the

   Reorganized Debtor will make any payments required by section 365(b)(1) of the Code after the

   entry of the Final Order resolving such dispute.
          Notwithstanding anything to the contrary, any claims, defenses, offsets, setoffs,

   counterclaims, are expressly reserved, and any and all rights the Debtor may have with respect to
   any executory contract that is either assumed or rejected shall survive the Effective Date and

   consummation of the Plan and are expressly reserved. No preclusion doctrine, including, without
   limitation, the doctrines of res judicata, collateral estoppel, issue preclusion, claim preclusion,

   estoppel (judicial, equitable or otherwise), or laches shall apply to any or all such any claims,

   defenses, offsets, setoffs, counterclaims, defaults, and rights of the Debtor or Reorganized
   Debtor.

          11.2    Claims for Contract Rejection. Proofs of claim with respect to the rejection of

   an executory contract or unexpired lease must be filed within 30 days after the Effective Date or
   such Claims will be forever barred.
   //

   //                                                                                                                Deleted: <object>
                                                                                                                     Deleted: March

Page 13 of 24 – DEBTOR’S FIRST AMENDED PLAN OF                                       LEONARD LAW GROUP LLC
                                                                                         1 SW Columbia, Ste. 1010
                LIQUIDATION                                                                 Portland, Oregon 97204
                                                                                               www.leonard-law.com
                 (Dated May 20, 2020)




                                     Case 19-62049-tmr11                    Doc 112           Filed 05/20/20
                                ARTICLE 12. RETIREE BENEFITS.

           The Debtor has no retiree benefit plan, fund or program, as defined in section 1114 of the

   Code.


                            ARTICLE 13. CONDITIONS PRECEDENT.

           13.1    Conditions to Effectiveness. The Effective Date will not occur and the Plan will
   not become effective unless and until each of the following conditions have been satisfied or

   waived in accordance with this Plan:

           (a)     the Court shall have entered the Confirmation Order in form and substance

   reasonably acceptable to the Debtor;
                                                                                                                   Deleted: (b
           (b)     the Confirmation Order shall be a Final Order;

           (c)     the Debtor has sufficient funds to make the payments due on the Effective Date;
   and
                                                                                                                   Deleted: c
           (d)     no stay of the Confirmation Order shall be in effect.
           13.2    Waiver of Conditions. Any condition set forth in Section 13.1 of this Plan may be

   waived by the Debtor.

                                     ARTICLE 14. DISCHARGE.
           Except as otherwise provided in this Plan or the Confirmation Order, entry of the

   Confirmation Order acts as a discharge, effective as of the Effective Date, of any and all debts,
   obligations, liabilities and claims, whether contingent or otherwise, of the Debtor or Debtor that
   arose at any time before the Effective Date, and all principal and any and all interest accrued

   thereon, pursuant to section 1141(d)(1) of the Code. The discharge of the Debtor shall be

   effective as to each Claim, regardless of whether a proof of Claim thereof was filed, whether or
   not the Claim is an Allowed Claim, or whether the holder thereof voted to accept the Plan.
   Except as otherwise expressly provided herein, on the Effective Date, all property and assets of

                                                                                                                      Deleted: <object>
                                                                                                                     Deleted: March

Page 14 of 24 – DEBTOR’S FIRST AMENDED PLAN OF                                     LEONARD LAW GROUP LLC
                                                                                       1 SW Columbia, Ste. 1010
                LIQUIDATION                                                               Portland, Oregon 97204
                                                                                             www.leonard-law.com
                  (Dated May 20, 2020)




                                     Case 19-62049-tmr11                   Doc 112          Filed 05/20/20
   the estate of Debtor shall revest in the Reorganized Debtor, free and clear of all claims, liens

   encumbrances, charges, and other Interests of Creditors arising on or before the Effective Date.


                               ARTICLE 15. CLOSING OF THE CASE.

          As soon as practicable after the Effective Date, and when the Reorganized Debtor deems

   appropriate, the Reorganized Debtor shall seek authority from the Court to close this Case in
   accordance with the Code and the Bankruptcy Rules; provided, however, that entry of a final

   decree closing the Case shall, whether or not specified therein, be without prejudice to the right

   of the Reorganized Debtor or other party in interest to seek to reopen the Case for any matter

   over which the Court has retained jurisdiction under this Plan. Any order closing the Case will

   provide that the Court (i) will retain jurisdiction to enforce, by injunctive relief or otherwise, the

   Confirmation Order, any other orders entered in this Case, and the rights and obligations created
   by this Plan and the Plan Documents; and (ii) will retain all other jurisdiction and authority

   granted to it under this Plan and the Plan Documents.

                          ARTICLE 16. MISCELLANEOUS PROVISIONS.
          16.1       Retention of Jurisdiction. Notwithstanding entry of the Confirmation Order or

   the occurrence of the Effective Date, the Court will retain jurisdiction over all matters arising
   under, in furtherance of, or in connection with this Plan and the Plan Documents.

                     16.1.1 Exclusive Jurisdiction
          The matters over which the Court shall retain exclusive jurisdiction shall include, but are
   not limited to:

          (a)        determine any Unresolved Claims or Interests;

          (b)        determine the Estimated Amount of any Claim or Interest;
          (c)        determine requests for payment of Claims entitled to priority under section 507 of
   the Code, including compensation of and reimbursement of expenses of parties entitled thereto;

                                                                                                                     Deleted: <object>
                                                                                                                     Deleted: March

Page 15 of 24 – DEBTOR’S FIRST AMENDED PLAN OF                                        LEONARD LAW GROUP LLC
                                                                                         1 SW Columbia, Ste. 1010
                LIQUIDATION                                                                 Portland, Oregon 97204
                                                                                               www.leonard-law.com
                 (Dated May 20, 2020)




                                      Case 19-62049-tmr11                   Doc 112           Filed 05/20/20
          (d)     resolve controversies and disputes regarding the modification, interpretation, and

   implementation of this Plan and the Plan Documents;

          (e)     enter orders in aid of this Plan and the Plan Documents;

          (f)     modify this Plan;

          (g)     adjudicate any disputes regarding post-confirmation compensation of the

   Debtor’s professionals pursuant to Section 16.5 of this Plan;

          (h)     determine any and all applications, adversary proceedings, and contested or

   litigated matters, including Avoidance Actions and Debtor Actions;
          (i)     determine any and all pending motions for the assumption or rejection of

   executory contracts or leases, and to hear and determine, and if need be to liquidate, any and all

   Claims arising therefrom;

          (j)     determine such other matters as may be provided in the Confirmation Order or as

   may be authorized under the Code; and

          (k)     enter a Final Order closing the Case.

                  16.1.2 Non-Exclusive Jurisdiction
          Following the Effective Date, the Bankruptcy Court will retain non-exclusive jurisdiction

   of the Chapter 11 Case for the following purposes:
          (a)     to recover all assets of Debtor, wherever located;

          (b)     to hear and determine any motions or contested matters involving taxes, tax
   refunds, tax attributes and tax benefits, and similar or related matters with respect to Debtor or
   its estate, arising prior to the Effective Date or relating to the period of administration of the

   Chapter 11 Case, including, without limitation, matters concerning state, local, and federal taxes

   in accordance with Sections 346, 505, and 1146 of the Bankruptcy Code; and
          (c)     to hear any other matter not inconsistent with the Bankruptcy Code.
          16.2    Modification of Plan. The Debtor reserves the right, in accordance with the

   Code, to amend, modify, or withdraw this Plan prior to the entry of the Confirmation Order.                       Deleted: <object>
                                                                                                                     Deleted: March

Page 16 of 24 – DEBTOR’S FIRST AMENDED PLAN OF                                        LEONARD LAW GROUP LLC
                                                                                         1 SW Columbia, Ste. 1010
                LIQUIDATION                                                                 Portland, Oregon 97204
                                                                                               www.leonard-law.com
                 (Dated May 20, 2020)




                                      Case 19-62049-tmr11                    Doc 112          Filed 05/20/20
    After the entry of the Confirmation Order, the Debtor may, upon order, amend or modify this

    Plan in accordance with section 1127(b) of the Code.

            16.3       Failure of Effective Date. In the event that the Effective Date does not occur,

    nothing in this Plan shall be binding on the Debtor, the Estate, or any other party, or otherwise be

    of any force or effect.

            16.4       Severability. In the event of a successful collateral attack on any provision of this

    Plan (i.e., an attack other than through a direct appeal of the Confirmation Order), the remaining

    provisions of this Plan will remain binding on the Debtor, all Claimants, all Creditors, and all
    other parties in interest, provided, however, that in the event of a successful collateral attack on

    the Reorganized Debtor’s obligations to make distributions to Creditors, nothing in this Plan

    shall be binding on the Reorganized Debtor, the Estate or any other party, or otherwise be of any

    force or effect.

            16.5       Post-Confirmation Professional Fees and Expenses. Except as set forth herein,

    the fees of Estate professionals arising after confirmation of the Plan will be paid in the ordinary

    course of business without the need for approval of the Court. Professionals retained by the
    Estate shall receive compensation from the Estate at their standard hourly rates applicable during

    the Case, and shall be reimbursed for their reasonable expenses incurred in fulfilling the
    Reorganized Debtor’s post-confirmation duties under the Plan. Before receiving any post-

    confirmation compensation, Estate professionals shall provide notice and a statement of fees and
    expenses to any party requesting such notice. The notice shall provide that such compensation
    will be paid unless a notice party notifies the Reorganized Debtor within 10 calendar days that

    such party objects to the proposed compensation. In the event a notice party objects, the

    objection must identify the amount objected to and the specific services objected to so that the
    undisputed portion can be paid. In the event such an objection is timely received, the professional
    will be paid only the undisputed portion of the fees or disbursements pursuant to the procedures

    set forth herein. The Reorganized Debtor will attempt in good faith to resolve any objections to                    Deleted: <object>
                                                                                                                        Deleted: March

Page 17 of 24 –    DEBTOR’S FIRST AMENDED PLAN OF                                       LEONARD LAW GROUP LLC
                                                                                            1 SW Columbia, Ste. 1010
                   LIQUIDATION                                                                 Portland, Oregon 97204
                                                                                                  www.leonard-law.com
                   (Dated May 20, 2020)




                                         Case 19-62049-tmr11                   Doc 112           Filed 05/20/20
   compensation. To the extent any objection cannot be consensually resolved by the parties, the

   Reorganized Debtor will request that the Bankruptcy Court adjudicate the dispute.

           16.6    Headings. The headings of the Sections of this Plan are inserted for convenience

   only and will not affect the interpretation hereof.

           16.7    Computation of Time Periods. In computing any period of time prescribed or

   allowed by this Plan, the day of the act, event, or default from which a designated period of time

   begins to run will not be included. The last day of the period so computed will be included so long

   as it is a Business Day. When the period of time prescribed or allowed is less than 11 days, any
   day that is not a Business Day will be excluded in the computation.

           16.8    Notices. All notices or requests to the Debtor or Reorganized Debtor in

   connection with this Plan shall be in writing and served either by (i) United States mail, postage

   prepaid, (ii) hand delivery, or (iii) overnight delivery service, all charges prepaid, as follows:

                           4 Him Food Group, LLC
                           c/o Leonard Law Group LLC
                           Attn: Timothy A. Solomon
                           1 SW Columbia, Ste. 1010
                           Portland, OR 97204

                           and:

                           4 Him Food Group, LLC
                           Attn: John Strasheim
                           395 E. 1st Ave
                           Junction City, OR 97448

   All notices and requests to a person or entity holding any Claim or Interest will be sent to them at
   their last known address or, in the case of a Creditor that filed a proof of claim in the Case, to the

   address on such proof of claim. Any person or entity entitled to receive notice under this Plan will

   have the obligation to provide the Debtor with such person’s or entity’s current address for
   notice purposes. The Debtor will not have any obligation to attempt to locate a more current
                                                                                                                      Deleted: <object>
                                                                                                                      Deleted: March

Page 18 of 24 – DEBTOR’S FIRST AMENDED PLAN OF                                        LEONARD LAW GROUP LLC
                                                                                          1 SW Columbia, Ste. 1010
                LIQUIDATION                                                                  Portland, Oregon 97204
                                                                                                www.leonard-law.com
                  (Dated May 20, 2020)




                                      Case 19-62049-tmr11                    Doc 112           Filed 05/20/20
   address in the event any notice proves to be undeliverable to the most recent address which has

   been provided to the Debtor.

          16.9     Post-Confirmation Court Approval. Any action requiring Court approval after

   the Effective Date will require the person or entity seeking such approval to file an application,

   motion, or other request with the Court and obtain a Final Order approving such action before

   the requested action may be taken. The person or entity filing such application, motion, or other

   request shall serve such application, motion, or other request, together with a notice setting forth

   the time in which objections must be filed with the Court, on the Reorganized Debtor and other
   affected parties by first-class mail, overnight courier, or hand delivery. Unless the Court orders

   otherwise, all notices shall provide the recipients at least 20 days (plus 3 days if served by mail) in

   which to file an objection to the application, motion, or other request. If no objection is timely

   filed, the Court may authorize the proposed action without further notice or a hearing. If an

   objection is timely filed, the Court will determine whether to conduct a hearing, or to require the

   submission of further documentation, prior to ruling on the application, motion, or other request.

          16.10 Election Pursuant to Section 1129(b) of the Code. The Debtor shall request
   confirmation of the Plan pursuant to section 1129(b) of the Code if the requirements of all

   provisions of section 1129(a) of the Code, except section (a)(8) thereof, are met with regard to
   the Plan. In determining whether the requirements of section 1129(a)(8) of the Code have been

   met, any Class that does not contain as an element thereof an Allowed Claim or a Claim
   temporarily allowed under Bankruptcy Rule 3018 as of the date fixed by the Court for filing
   acceptances or rejections of this Plan shall be deemed deleted from this Plan for purposes of

   voting to accept or reject this Plan and for purposes of determining acceptance or rejection of this

   Plan by such Class.
          16.11    Consummation of the Plan. The Debtor reserves the right to request that the
   Confirmation Order include (i) a finding by the Court that the Bankruptcy Rule 3020(e) stay shall

                                                                                                                     Deleted: <object>
                                                                                                                     Deleted: March

Page 19 of 24 – DEBTOR’S FIRST AMENDED PLAN OF                                        LEONARD LAW GROUP LLC
                                                                                         1 SW Columbia, Ste. 1010
                LIQUIDATION                                                                 Portland, Oregon 97204
                                                                                               www.leonard-law.com
                  (Dated May 20, 2020)




                                     Case 19-62049-tmr11                    Doc 112           Filed 05/20/20
   not apply to the Confirmation Order, and (ii) the Court’s authorization for the Debtor to

   consummate the Plan immediately after entry of the Confirmation Order.

           16.12 Exemption from Transfer Taxes. Pursuant to section 1146(a) of the Code, the

   delivery of any deed or other instrument of transfer under, in furtherance of, or in connection

   with this Plan, whether occurring prior or subsequent to the Confirmation Date, including any

   deeds, bills of sale, stock transfer, or assignments executed in connection with any disposition of

   assets contemplated by this Plan, shall not be subject to any stamp tax, real estate transfer tax,

   excise tax, sales tax, use tax or other similar tax.
           16.13    Exemption from Securities Laws. The Reorganized Debtor shall distribute

   Cosmos Membership Interests pursuant to this Plan without further act or action under

   applicable law, regulation, order, or rule. The distribution of the Cosmos Membership Interests

   and the distribution thereof under this Plan shall be exempt from registration under applicable

   securities laws pursuant to section 1145(a) of the Bankruptcy Code. Without limiting the effect of

   section 1145 of the Bankruptcy Code, all documents, agreements, and instruments entered into

   on or as of the Effective Date contemplated by or in furtherance of this Plan shall become
   effective and binding in accordance with their respective terms and conditions upon the parties

   thereto.
           16.14 Bylaws, Articles of Organization, and Other Corporate Documents. The

   Debtor is authorized to modify, amend, or restate the Debtor’s Bylaws, Articles of Organization,
   or other corporate documents as necessary or desirable in the exercise of the Debtor’s business
   judgment and in accordance with applicable law to implement the Plan provisions herein, and to

   thereafter cause the same to be filed with the Secretary of State of the State of Oregon.

           16.15    Waivers. Except as otherwise provided in the Plan or in the Confirmation Order,
   any term of the Plan may be waived by the party benefited by the term to be waived.
           16.16 Setoffs, Recoupments, and Defenses. Nothing contained in the Plan shall

   constitute a waiver or release by the Debtor or Reorganized Debtor of any rights of setoff or                     Deleted: <object>
                                                                                                                     Deleted: March

Page 20 of 24 – DEBTOR’S FIRST AMENDED PLAN OF                                       LEONARD LAW GROUP LLC
                                                                                        1 SW Columbia, Ste. 1010
                LIQUIDATION                                                                Portland, Oregon 97204
                                                                                               www.leonard-law.com
                   (Dated May 20, 2020)




                                      Case 19-62049-tmr11                  Doc 112           Filed 05/20/20
   recoupment, or of any defense, such parties may have or be entitled to assert with respect to any

   Claim (including, without limitation, rights under section 502(d)) of the Code. Except as

   otherwise provided in the Plan or in the Confirmation Order or in agreements previously

   approved by a Final Order, the Reorganized Debtor may, but will not be required to, consistent

   with Section 10.1 hereof, withhold from any distribution with respect to such Claim any and all of

   the claims, rights, and causes of action of any nature that the Reorganized Debtor may hold

   against the holder of such Claim; provided, however, that neither the failure to withhold such a

   payment, the allowance of any Claim, the payment of any distribution hereunder or any other
   action or omission of the Reorganized Debtor, as the case may be, nor any provision of the Plan,

   shall constitute a waiver or release by the Reorganized Debtor of any such claims, rights, and

   causes of action that the Reorganized Debtor may possess against such holder.

          16.17    Compromise of Controversies. In consideration for the classification,

   distributions, and other benefits provided under the Plan, the provisions of the Plan shall

   constitute a good faith compromise and settlement of all Claims or controversies resolved

   pursuant to the Plan. The entry of the Confirmation Order shall constitute the Court’s approval
   of each of the compromises and settlements provided for in the Plan, and the Court’s findings

   shall constitute its determination under the standards of Bankruptcy Rule 9019 that such
   compromises and settlements are in the best interests of the Debtor and its Estate. The Debtor

   expressly reserves the right (with Court approval, following appropriate notice and opportunity
   for a hearing) to compromise and settle Claims and Debtor Actions up to and including the
   Effective Date. After the Effective Date, the Reorganized Debtor shall be authorized to

   compromise and settle other Claims and Debtor Actions without Court approval.

          16.18 Utility Deposits. All utilities holding a Utility Deposit shall immediately after the
   Effective Date return or refund such Utility Deposit to the Reorganized Debtor. At the sole
   option of the Reorganized Debtor, any Utility Deposit that has not been refunded may be applied

                                                                                                                  Deleted: <object>
                                                                                                                  Deleted: March

Page 21 of 24 – DEBTOR’S FIRST AMENDED PLAN OF                                     LEONARD LAW GROUP LLC
                                                                                      1 SW Columbia, Ste. 1010
                LIQUIDATION                                                              Portland, Oregon 97204
                                                                                            www.leonard-law.com
                  (Dated May 20, 2020)




                                    Case 19-62049-tmr11                   Doc 112          Filed 05/20/20
   in satisfaction of payments due or to become due from the Reorganized Debtor to a utility

   holding such Utility Deposit.

          16.19 Withdrawal or Revocation of the Plan. The Debtor reserves the right to revoke

   or withdraw the Plan prior to substantial consummation of the Plan. If the Plan is revoked or

   withdrawn, or if the Confirmation Date does not occur, or if the Effective Date does not occur

   within ninety days of entry of the Confirmation Order, the Plan shall have no force and effect and

   in such event nothing contained herein shall be deemed to constitute a waiver or release of any

   claims by or against the Debtor or the Estate or any other Person or Entity, or to prejudice in any
   other manner the rights of the Debtor or any other entity in further proceedings involving the

   Debtor and specifically shall not modify or affect the rights of any party under any prior orders of

   the Court.

          16.20 Default. Except as otherwise provided in the Plan or in the Confirmation Order,

   in the event the Debtor or Reorganized Debtor shall default in the performance of any of their

   obligations under the Plan or under any of the Plan Documents and shall not have cured such a

   default within any cure period (or, if no cure period is specified in the Plan or Plan Documents or
   in any instrument issued to or retained by a Claimant under the Plan under which such default

   occurred, then within 30 days after receipt of written notice of default), then the entity to whom
   the performance is due may pursue such remedies as are available at law or in equity. An event of

   default occurring with respect to one Claim shall not be an event of default with respect to any
   other Claim.
          16.21 Payment of United States Trustee Fees. All fees payable pursuant to 28 U.S.C.

   § 1930 shall be paid on the Effective Date. All quarterly fees due to the United States Trustee

   pursuant to 28 USC § 1930(a), including fees due for any partial quarter, accruing after the
   Effective Date shall be paid by the Reorganized Debtors as and when they become due and will be
   based on the Reorganized Debtors’ total disbursements, including ordinary course of business

   disbursements (if any) as well as disbursements made to Claimants under this Plan. Such fee                     Deleted: <object>
                                                                                                                   Deleted: March

Page 22 of 24 – DEBTOR’S FIRST AMENDED PLAN OF                                     LEONARD LAW GROUP LLC
                                                                                       1 SW Columbia, Ste. 1010
                LIQUIDATION                                                               Portland, Oregon 97204
                                                                                             www.leonard-law.com
                  (Dated May 20, 2020)




                                    Case 19-62049-tmr11                   Doc 112           Filed 05/20/20
   obligations will not terminate until this Case is converted or dismissed, or until this Case is no

   longer pending upon entry of a Final Order closing this Case, whichever first occurs, and all

   United States Trustee fees, including any such fees accrued in any partial quarter, shall be paid as

   a condition precedent prior to entry of an order closing the case. After the Effective Date, the

   Reorganized Debtors shall file with the Court a post-confirmation monthly financial report for

   each month, or portion thereof, that the case is open or during any period of time that the case is

   reopened. The monthly financial report shall include a statement of all disbursements made

   during the course of the month, whether or not pursuant to the Plan. All United States Trustee
   fees, including any such fees accrued in any partial quarter, shall also be paid before the response

   deadline as a condition precedent prior to entry of a Final Decree.

          16.22 De Minimis Distributions. No distribution of less than $20.00 shall be required

   to be made to any holder of an Allowed Claim or Allowed Interest and all such funds shall revert

   to the Reorganized Debtor.

          16.23 Governing Law. Except to the extent that federal law (including the Code or

   Bankruptcy Rules) is otherwise controlling, the rights and obligations arising under the Plan or
   under the Plan Documents shall be governed by and construed and enforced in accordance with

   the laws of the state of Oregon without giving effect to the principles of conflicts of laws thereof.
          16.24 Reservation of Rights. If the Plan is not confirmed by a Final Order, or if the

   Plan is confirmed and the Effective Date does not occur within 90 days of entry of the
   Confirmation Order, the rights of all parties in interest in the Case are and will be reserved in full.
   Any concessions or settlements reflected herein, if any, are made for purposes of the Plan only,

   and if the Plan does not become effective, no party in interest in the Case shall be bound or

   deemed prejudiced by any such concession or settlement.
          16.25 Plan Controls. To the extent any provision of the Plan Documents is
   inconsistent with this Plan, the provisions of the Plan shall control.

                                                                                                                     Deleted: <object>
                                                                                                                     Deleted: March

Page 23 of 24 – DEBTOR’S FIRST AMENDED PLAN OF                                       LEONARD LAW GROUP LLC
                                                                                         1 SW Columbia, Ste. 1010
                LIQUIDATION                                                                 Portland, Oregon 97204
                                                                                               www.leonard-law.com
                (Dated May 20, 2020)




                                     Case 19-62049-tmr11                    Doc 112           Filed 05/20/20
           16.26 Successors and Assigns. On and after the Confirmation Date, the provisions of

   the Plan and the Confirmation Order shall bind each holder of a Claim or Interest, and each of

   their respective successors, heirs, legal representatives, and assigns, whether or not the Claim or

   Interest holder is impaired under the Plan and whether or not such holder has filed a proof of

   claim with the Bankruptcy Court or has accepted the Plan.

           16.27 Exhibits. All exhibits to this Plan are incorporated into and are a part of this Plan

   as if set forth in full herein.

           16.28 Recordable Order. The Confirmation Order shall be deemed to be in recordable
   form and shall be accepted by any recording officer for filing and recording purposes without

   further or additional orders, certifications, or other supporting documents.
                                                                                                                  Formatted: Superscript
           Dated this 20th day of May, 2020
                                                                                                                  Deleted: March

                                              4 HIM FOOD GROUP, LLC


                                              By: /s/ John Strasheim                                                        Deleted:
                                                John Strasheim, CEO                                                         Deleted:       ➝

   Approved as to form:

   LEONARD LAW GROUP LLC


   By: /s/ Timothy A. Solomon
      Justin D. Leonard, OSB 033736
      Timothy A. Solomon, OSB No. 072573
    Attorneys for Debtor in Possession




                                                                                                                     Deleted: <object>
                                                                                                                    Deleted: March

Page 24 of 24 – DEBTOR’S FIRST AMENDED PLAN OF                                     LEONARD LAW GROUP LLC
                                                                                      1 SW Columbia, Ste. 1010
                LIQUIDATION                                                              Portland, Oregon 97204
                                                                                            www.leonard-law.com
                  (Dated May 20, 2020)




                                     Case 19-62049-tmr11                  Doc 112          Filed 05/20/20
                                               EXHIBIT A
                                    GLOSSARY OF DEFINITIONS

          1.        “Administrative Claim” means a Claim for payment of an administrative

   expense of a kind specified in section 503(b) of the Code and referred to in section 507(a)(2) of

   the Code including the actual, necessary costs and expenses of preserving the Debtor’s estate and
   operating the Debtor’s business, including current obligations, compensation for professional

   services and reimbursement of expenses awarded under sections 330(a) or 331 of the Code, and

   all fees and charges assessed against the Debtor’s estate under Chapter 123 of Title 28, United

   States Code.

          2.        “Administrative Claimant” means a Person or Entity asserting an

   Administrative Claim.
          3.        “Allowance Date” means, with respect to a Claim, the date such Claim becomes

   Allowed.
          4.        “Allowed” means, with respect to a Claim, the extent to which: (a) the Claim is

   agreed to by the Claimant and the Debtor against whom the Claim is asserted; (b) the Claim is
   expressly allowed in this Plan; or (c) proof of such Claim was (i) timely filed with the Court, (ii)

   deemed filed pursuant to section 1111(a) of the Code, or (iii) tardily filed with leave of the Court,

   and, in any case, as to which the Claim is not Disputed or the Claim is Disputed and is allowed by

   a Final Order.

          5.        “Avoidance Actions” means actions or potential actions under sections 544

   through 550 of the Code inclusive, regardless of whether or not such actions are actually filed.
          6.        “Ballot” means the ballot that is used by a Creditor to accept or reject the Plan.
          7.        “Bankruptcy Rules” means the Rules and Forms of Practice and Procedures in

   Bankruptcy promulgated under 28 U.S.C. § 2075, as amended, and the local rules and general
   orders of the Court, as to Chapter 11 cases, together with all amendments and modifications from
   time to time thereto.
                                                                                                                    Deleted: <object>

Page 1 of 5 – EXHIBIT A – GLOSSARY OF DEFINITIONS                                    LEONARD LAW GROUP LLC
                                                                                        1 SW Columbia, Ste. 1010
                                                                                           Portland, Oregon 97204
                                                                                              www.leonard-law.com




                                      Case 19-62049-tmr11                   Doc 112          Filed 05/20/20
           8.       “Business Day” means any day other than Saturday, Sunday, or a “legal

   holiday,” as that term is defined in Bankruptcy Rule 9006(a).

           9.       “Case” means the case identified in the caption above commenced under

   Chapter 11 of the Code on July 2, 2019.

           10.      “Cash” means check or wire transfer.

           11.      “Claim” means any claim, as that term is defined in section 101(5) of the Code,

   arising on or before the Confirmation Date.

           12.      “Claimant” means a Creditor that asserts a Claim.
           13.      “Code” means the Bankruptcy Reform Act of 1978, principally codified in 11

   U.S.C. § 101, et seq., and any amendments thereto.

           14.      “Confirmation Date” means the date of the entry of the Confirmation Order.

           15.      “Confirmation Order” means the order confirming this Plan.

           16.      “Cosmos Membership Interests” means membership interests (totaling 100% of

   such interests) in Cosmos Holdings, LLC, an Oregon Limited Liability Company that is an

   affiliate of the Debtor and that holds a 20% profit participation interest in Juanita’s Snacks, LLC.
           17.      “Court” means the United States Bankruptcy Court for the District of Oregon or

   any other United States Court having jurisdiction over the Case or matters arising therein as may
   be applicable.

           18.      “Creditor” means any creditor, as that term is defined in section 101(10) of the
   Code.
           19.      “Debtor” means 4 Him Food Group, LLC, dba Cosmos Creations.

           20.      “Debtor Actions” means any and all claims, causes of action, and enforceable

   rights of the Debtor against any parties including, without limitation, Claims of the Debtor for
   recovery of, or based upon, or in any manner arising from or related to damages, general or
   exemplary (or both), or other relief relating to (or based upon) (a) indebtedness owing to the

   Debtor; (b) fraud, negligence, gross negligence, willful misconduct, or any other tort actions; (c)
                                                                                                                   Deleted: <object>

Page 2 of 5 – EXHIBIT A – GLOSSARY OF DEFINITIONS                                   LEONARD LAW GROUP LLC
                                                                                       1 SW Columbia, Ste. 1010
                                                                                          Portland, Oregon 97204
                                                                                             www.leonard-law.com




                                     Case 19-62049-tmr11                   Doc 112          Filed 05/20/20
   breach or breaches of contract; (d) violations of federal or state laws (including corporate and

   securities laws); (e) breach or breaches of fiduciary or agency duties; (f) disregard of the

   corporate form or piercing the corporate veil or other liability theories; (g) filing proofs of claim

   and complaints under sections 523 and 727 of the Code, or otherwise, against any Entity that may

   by liable to the Debtor or the Debtor under any theory under law, equity, or otherwise, (h) rights

   of offset, setoff, and recoupment, and (i) any other Claim of the Debtor.

          21.     “Disallowed” means, with respect to any Claim, the extent to which the Claim

   has been disallowed pursuant to (a) a Final Order, (b) an agreement between the Claimant and
   the Debtor or the Debtor, or (c) the terms of the Plan.

          22.     “Disclosure Statement” means the Disclosure Statement regarding this Plan,

   including all exhibits and schedules attached thereto and referenced therein prepared by the

   Debtor pursuant to section 1125 of the Code and approved by the Court, as such Disclosure

   Statement may be amended and modified from time to time.

          23.     “Disputed” means, with respect to a Claim, that an objection to such Claim has

   been timely filed as provided in this Plan, or such Claim is listed as disputed in the Debtor’s
   schedules filed with the Court, and such objection or dispute has not been resolved by Final

   Order, or by agreement between the Claimant and the Debtor or Debtor.
          24.     “Effective Date” means the first Business Day on which all conditions to

   effectiveness specified in the Plan have been satisfied or waived.
          25.     “Estate” means the bankruptcy estate of the Debtor as created under section 541
   of the Code.

          26.     “Estimated Amount” means the amount at which the Court, pursuant to 28

   USC § 157(b)(2)(B), section 502(c) of the Code, or Bankruptcy Rule 3018(a), as the case may be,
   estimates any Claim or class of Claims that is Contingent, unliquidated, or disputed, for the
   purpose of (a) allowance, (b) distribution, (c) confirming this Plan pursuant to section 1129 of the


                                                                                                                     Deleted: <object>

Page 3 of 5 – EXHIBIT A – GLOSSARY OF DEFINITIONS                                     LEONARD LAW GROUP LLC
                                                                                         1 SW Columbia, Ste. 1010
                                                                                            Portland, Oregon 97204
                                                                                               www.leonard-law.com




                                     Case 19-62049-tmr11                    Doc 112           Filed 05/20/20
   Code, (d) voting to accept or reject this Plan pursuant to section 1126 of the Code, or (e) for any

   other purpose.

           27.      “Final Order” means an order, judgment, ruling, or decree of the Court as to

   which (a) any appeal that has been taken has been finally determined or dismissed and the time to

   take any further appeal, or to seek certiorari, further reargument or rehearing, has expired or

   been waived in writing, or (b) the time to take an appeal has expired and no appeal has been

   timely filed.

           28.      “Insider” means any entity defined in section 101(31) of the Code.
           29.      “Non-Tax Priority Claim” means any Claim which, if Allowed, would be

   entitled to priority under section 507(a)(1) through (7) of the Code.

           30.      “Petition Date” means July 2, 2019.

           31.      “Plan” means this Plan of Reorganization and any and all modifications and/or

   amendments thereto.

           32.      “Plan Documents” means all agreements, documents, and exhibits as the same

   may be amended, modified, supplemented, or restated from time to time, that are necessary or
   appropriate to implement, authorize, consummate, and operate the Plan.

           33.      “Priority Tax Claim” means any Claim that, if Allowed, would be entitled to a
   priority in payment under section 507(a)(8) of the Code.

           34.      “Reorganized Debtor” means the Debtor on and after the Effective Date.
           35.      “Secured Claim” means any Claim, including interest, fees, and charges as
   determined pursuant to section 506(b) of the Code, against a Debtor that is (a) secured in whole

   or in part as of the Petition Date by a lien on any of the assets or property of such Debtor, which

   lien is valid, perfected, and enforceable under applicable law and is not subject to avoidance
   under the Code or non-bankruptcy law, but only to the extent of the value of the assets or
   property securing any such Claim; or (b) subject to setoff under section 553 of the Code, but only

   to the extent of the amount subject to such setoff.
                                                                                                                   Deleted: <object>

Page 4 of 5 – EXHIBIT A – GLOSSARY OF DEFINITIONS                                   LEONARD LAW GROUP LLC
                                                                                       1 SW Columbia, Ste. 1010
                                                                                          Portland, Oregon 97204
                                                                                             www.leonard-law.com




                                     Case 19-62049-tmr11                   Doc 112          Filed 05/20/20
          36.    “Temporarily Allowed” means temporarily Allowed for any purpose other than

   distribution on a Claim, pursuant to Bankruptcy Rule 3018(a) or otherwise.

          37.    “Unresolved” means, with respect to a Claim, a Disputed Claim that has not

   been Allowed or Disallowed for distribution purposes.

          38.    “Unsecured Lender Claims” means any claims for money loaned to the Debtor

   pursuant to promissory notes. A schedule of the holders of Unsecured Lender Claims is attached

   as Exhibit B to the Disclosure Statement.




                                                                                                              Deleted: <object>

Page 5 of 5 – EXHIBIT A – GLOSSARY OF DEFINITIONS                               LEONARD LAW GROUP LLC
                                                                                  1 SW Columbia, Ste. 1010
                                                                                     Portland, Oregon 97204
                                                                                        www.leonard-law.com




                                   Case 19-62049-tmr11                 Doc 112         Filed 05/20/20
                            UNITED STATES BANKRUPTCY COURT                                               Deleted: EXHIBIT C – FORM OF BALLOT¶
                               FOR THE DISTRICT OF OREGON                                                ¶


In re                                                  Case No. 19-62049-tmr11

4 Him Food Group, LLC,                                 BALLOT FOR ACCEPTING OR REJECTING
                                                       DEBTOR’S FIRST AMENDED PLAN OF
                                Debtor.                LIQUIDATION DATED MAY 20, 2020                     Deleted: MARCH



                                              BALLOT

      4 Him Food Group, LLC, the Debtor in the above-referenced bankruptcy case (the
“Debtor”), is soliciting votes on the its First Amended Plan of Liquidation dated May 20, 2020 (the      Deleted: March
“Plan”).

         If you hold an allowed Claim in more than one Class that is entitled to vote on the Plan, you
must complete and return a separate Ballot for each Class in which you hold a Claim. You should
carefully review the Plan and the accompanying Disclosure Statement regarding the Plan before
completing this Ballot. You may wish to seek legal advice concerning the Plan and your Claim’s
classification and treatment. If the Plan is confirmed by the Bankruptcy Court, it will be binding on
you whether or not you vote.

        This Ballot does not constitute a proof of claim and may not be used to file a claim or to
increase any amount listed in the Debtor’s Schedules. For your vote to count, this Ballot,
containing an original signature, must be completed and received by no later than 5:00 p.m.
Pacific Time on Thursday, June 25, 2020.                                                                 Deleted: , _____ __,


    1. The Undersigned (fill out only one option):

            a. Is a member of Class 2 (a trade creditor of the Debtor) and has a Claim in the amount
               of $__________.

            b. Is a member of Class 3 (loaned money to the Debtor) and has a Claim in the amount
               of $__________.

    2. The Undersigned (fill out only one option):

        _____ Accepts the Plan                  _____ Rejects the Plan

    3. The Undersigned (optional, fill out one option only if applicable):

        _____ Is a member of Class 2 and elects to be treated as a member of Class 3 for distribution
        purposes (i.e. to receive membership interests in Cosmos Holdings, LLC in lieu of cash)

        _____ Is a member of Class 3 and elects to be treated as a member of Class 2 for distribution
        purposes (i.e. to receive cash in lieu of membership interests in Cosmos Holdings, LLC)
                                                                                                         Deleted: EXHIBIT C – FORM OF
                                                                                                         Formatted: Centered
                          4 HIM FOOD GROUP LLC – PLAN BALLOT




                                   Case 19-62049-tmr11                    Doc 112           Filed 05/20/20
Dated May 20, 2020.                                                                              Deleted: _____ __,



______________________________                 PLEASE RETURN THIS BALLOT TO:
Print or Type Name and Title (if applicable)   Timothy A. Solomon, counsel to Debtor
                                               c/o Leonard Law Group, LLC
______________________________                 1 SW Columbia, Suite 1010
Signature                                      Portland, OR 97204
                                               Telephone: (971) 634-0190

                                               For your vote to count, this Ballot, containing
                                               an original signature, must be received on or
______________________________                 before 5:00 p.m. Pacific Time on June 25,                       Deleted: ____ __,
Name and Address of Creditor                   2020




                                                                                                 Deleted: EXHIBIT C – FORM OF
                                                                                                 Formatted: Centered
                        4 HIM FOOD GROUP LLC – PLAN BALLOT




                                 Case 19-62049-tmr11                Doc 112         Filed 05/20/20
    Timothy A. Solomon, OSB 072573
       Direct: 971.634.0194
       Email: tsolomon@LLG-LLC.com
    Justin D. Leonard, OSB 033736
       Direct: 971.634.0192
       Email: jleonard@LLG-LLC.com
    Holly C. Hayman, OSB 114146
       Direct: 971.634.0193
       Email: hhayman@LLG-LLC.com
    LEONARD LAW GROUP LLC
    1 SW Columbia, Ste. 1010
    Portland, Oregon 97204
    Fax: 971.634.0250

            Counsel for Debtor and Debtor in Possession




                            UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF OREGON
    In re                                            Case No. 19-62049-tmr11
    4 Him Food Group, LLC,                           4 HIM FOOD GROUP, LLC’S FIRST
                                                     AMENDED PLAN OF LIQUIDATION
                                 Debtor.
                                                     (Dated May 20, 2020)




Page 1 of 24 –   DEBTOR’S FIRST AMENDED PLAN OF                                LEONARD LAW GROUP LLC
                                                                                 1 SW Columbia, Ste. 1010
                 LIQUIDATION                                                        Portland, Oregon 97204
                                                                                       www.leonard-law.com
                 (Dated May 20, 2020)
                         Case 19-62049-tmr11      Doc 112   Filed 05/20/20
                                                     Table of Contents



    ARTICLE 1. OVERVIEW .........................................................................................3
    ARTICLE 2. UNCLASSIFIED CLAIMS .....................................................................4
    ARTICLE 3. CLASSIFICATION OF CLAIMS AND INTERESTS ...............................4
    ARTICLE 4. TREATMENT OF CLASSES OF CLAIMS ............................................. 6
    ARTICLE 5. CLAIMS BAR DATES............................................................................ 7
    ARTICLE 6. DISTRIBUTIONS .................................................................................8
    ARTICLE 7. MEANS FOR IMPLEMENTATION AND EXECUTION OF PLAN ......... 9
    ARTICLE 8: PERFORMANCE OF OBLIGATIONS OF THE REORGANIZED
    DEBTOR ................................................................................................................ 9
    ARTICLE 9. PRESERVATION OF DEBTOR’S ACTIONS, AVOIDANCE ACTIONS,
    AND CLAIMS OBJECTIONS. ................................................................................. 10
    ARTICLE 10. PROVISIONS GOVERNING DISTRIBUTIONS ................................ 11
    ARTICLE 11. TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED
    LEASES ................................................................................................................. 13
    ARTICLE 12. RETIREE BENEFITS ....................................................................... 14
    ARTICLE 13. CONDITIONS PRECEDENT............................................................ 14
    ARTICLE 14. DISCHARGE ................................................................................... 14
    ARTICLE 15. CLOSING OF THE CASE ................................................................. 15
    ARTICLE 16. MISCELLANEOUS PROVISIONS .................................................... 15




Page 2 of 24 –      DEBTOR’S FIRST AMENDED PLAN OF                                                    LEONARD LAW GROUP LLC
                                                                                                          1 SW Columbia, Ste. 1010
                    LIQUIDATION                                                                              Portland, Oregon 97204
                                                                                                                 www.leonard-law.com
                    (Dated May 20, 2020)
                              Case 19-62049-tmr11               Doc 112         Filed 05/20/20
            4 Him Food Group, LLC (the “Debtor”), submits this First Amended Plan of
    Liquidation (the “Plan”) pursuant to the provisions of chapter 11 of the Code.

         ALL CREDITORS ARE ENCOURAGED TO CONSULT THE DISCLOSURE
        STATEMENT BEFORE VOTING TO ACCEPT OR REJECT THIS PLAN. THE
     DISCLOSURE STATEMENT CONTAINS A DISCUSSION OF THE DEBTOR’S PRE-
        PETITION ACTIVITIES AND A SUMMARY AND ANALYSIS OF THIS PLAN.

                                         ARTICLE 1. OVERVIEW
            1.1     Definitions. Any term used in an initially capitalized form in this Plan will have
    the defined meaning set forth in either section 101 of the Code or in the Glossary of Definitions
    attached hereto as Exhibit A. All defined terms in the Code and in Exhibit A will be subject to
    the rules of construction set forth in section 102 of the Code. Nothing contained in this Plan
    constitutes an admission or denial by any party of liability for, or the validity, priority, or extent of
    any Claim, lien, or security interest asserted against the Debtor or against any third party.
            1.2     Overall Structure of the Plan
                    a)      Distribution of Sale Proceeds and Other Assets. The Plan provides for
    the distribution of proceeds from the sale of substantially all assets of the Debtor (which occurred
    in December 2019), and all other assets of the Debtor, to holders of Administrative Claims,
    Priority Claims, Class 2 General Unsecured Claims, and Class 3 Unsecured Lender Claims.
    Holders of Administrative Claims and Priority Claims will be paid in full in cash on the Effective
    Date, and holders of Class 2 General Unsecured Claims will receive the remaining cash Pro Rata.
    In lieu of cash distributions, holders of Class 3 Unsecured Lender Claims will receive, Pro Rata,
    Cosmos Membership Interests.
                    b)      Rejection of All Executory Contracts. The Plan provides for the
    rejection of any and all executory contracts of the Debtor and allowance of Claims related to the
    same.
                    c)      Resolution of Undetermined Claims. The Plan provides a mechanism for
    the filing, allowance, and administration of certain undetermined Claims against the Debtor.

Page 3 of 24 –    DEBTOR’S FIRST AMENDED PLAN OF                                        LEONARD LAW GROUP LLC
                                                                                           1 SW Columbia, Ste. 1010
                  LIQUIDATION                                                                 Portland, Oregon 97204
                                                                                                 www.leonard-law.com
                  (Dated May 20, 2020)
                          Case 19-62049-tmr11           Doc 112      Filed 05/20/20
                                 ARTICLE 2. UNCLASSIFIED CLAIMS
            In accordance with section 1123(a)(1) of the Code, Administrative Claims and Priority
    Claims have not been classified.
            2.1     Administrative Claims. Each Allowed Administrative Claim that accrues on or
    before, but remains unpaid as of, the Effective Date shall be paid in full in Cash on the later of (i)
    the Effective Date, (ii) the date on which the Court enters an order allowing such Administrative
    Claim or as soon as practical thereafter, or (iii) the date upon which the Debtor and the holder of
    such an Allowed Administrative Claim otherwise agree. Administrative Claims representing
    indebtedness or other obligations incurred in the ordinary course of business shall be paid in the
    ordinary course of business and in accordance with any terms and conditions of any agreement or
    order relating thereto. Holders of Administrative Claims are not impaired by the Plan and are
    conclusively presumed to accept the Plan.
            2.2     Priority Tax Claims. Priority Tax Claims will be paid in full on the latter of the
    Effective Date or the date on which any such Priority Tax Claims become Allowed. Holders of
    Priority Tax Claims are not impaired by the Plan and are conclusively presumed to accept the
    Plan.
            2.3     Non-Tax Priority Claims. Non-Tax Priority Claims will be paid in full on the
    latter of the Effective Date or the date on which any such Non-Tax Priority Claims become
    Allowed. Holders of Non-Tax Priority Claims are not impaired by the Plan and are conclusively
    presumed to accept the Plan.

                  ARTICLE 3. CLASSIFICATION OF CLAIMS AND INTERESTS
            Pursuant to section 1122 of the Code, Claims against and Interests in the Debtor are
    classified as provided below. Such Claims and Interests are placed in the following classes for all
    purposes. A Claim or Interest is classified in a particular class only to the extent the Claim or
    Interest qualifies within the description of that class; it is classified in a different class to the
    extent the Claim qualifies within the description of that different class. If a Claim or Interest is

Page 4 of 24 –    DEBTOR’S FIRST AMENDED PLAN OF                                          LEONARD LAW GROUP LLC
                                                                                              1 SW Columbia, Ste. 1010
                  LIQUIDATION                                                                    Portland, Oregon 97204
                                                                                                    www.leonard-law.com
                  (Dated May 20, 2020)
                           Case 19-62049-tmr11           Doc 112      Filed 05/20/20
    acquired or transferred, the Claim or Interest will be placed in the class in which it would have
    been placed if it were owned by the original holder of such Claim or Interest. If a Claimant or
    Interest holder has more than one Claim or Interest in the same class, such Claims or Interests
    will be aggregated and treated as a single Claim or Interest. If a Claimant has Claims or Interests
    in different classes, such Claims or Interests will be aggregated only within the same classes (and
    not between classes).
           3.1     Secured Claims.
                   3.1.1     Class 1A – Lane County.
           Class 1A consists of the Allowed Secured Claim of Lane County (Proofs of Claim #46-51).
                   3.1.2     Class 1B – Columbia State Bank.
           Class 1B consists of the Allowed Secured Claim of Columbia State Bank (Proofs of Claim
    #30-32).
                   3.1.3     Class 1C – Celtic Capital Corporation.
           Class 1C consists of the Allowed Secured Claim of Celtic Capital Corporation (Proof of
    Claim #17).
                   3.1.4     Class 1D – 2Loris LLC.
           Class 1D consists of the Allowed Secured Claim of 2 Loris LLC (Schedule D #2.1).
           3.2     Unsecured Creditors
                   3.2.1     Class 2 – General Unsecured Claims
           Class 2 consists of all Allowed Unsecured Claims other than Administrative Claims,
    Priority Claims, or Unsecured Lender Claims.
                   3.2.2     Class 3 – Unsecured Lender Claims
           Class 3 consists of all Allowed Unsecured Lender Claims.
           3.3     Interests
                   3.3.1     Class 4 – Interests
           Class 4 consists of Interests held in the Debtor.


Page 5 of 24 –    DEBTOR’S FIRST AMENDED PLAN OF                                    LEONARD LAW GROUP LLC
                                                                                        1 SW Columbia, Ste. 1010
                  LIQUIDATION                                                              Portland, Oregon 97204
                                                                                              www.leonard-law.com
                  (Dated May 20, 2020)
                            Case 19-62049-tmr11       Doc 112     Filed 05/20/20
                       ARTICLE 4. TREATMENT OF CLASSES OF CLAIMS
           4.1      Secured Claims
                    4.1.1    Class 1A – Lane County.
           Lane County is unimpaired as its Allowed Claim has been paid in full. No further
    distributions shall be made to this Class under the Plan. It is deemed to have accepted the Plan,
    and therefore not subject to a vote in favor of or against the Plan.
                    4.1.2    Class 1B – Columbia State Bank.
           Columbia State Bank is unimpaired as its Allowed Claim has been paid in an agreed-upon
    amount. No further distributions shall be made to this Class under the Plan. It is deemed to have
    accepted the Plan, and therefore not subject to a vote in favor of or against the Plan.
                    4.1.3    Class 1C – Celtic Capital Corporation.
           Celtic Capital Corporation is unimpaired as its Allowed Claim has been paid in an agreed-
    upon amount. No further distributions shall be made to this Class under the Plan. It is deemed to
    have accepted the Plan, and therefore not subject to a vote in favor of or against the Plan.
                    4.1.4    Class 1D – 2Loris LLC.
           2 Loris LLC is unimpaired as its Allowed Claim has been paid in an agreed-upon amount.
    No further distributions shall be made to this Class under the Plan. It is deemed to have accepted
    the Plan, and therefore not subject to a vote in favor of or against the Plan.
           4.2      Unsecured Claims.
                    4.2.1    Class 2 – General Unsecured Claims
           Class 2 is impaired and Holders of Allowed Class 2 Claims are entitled to vote in favor of
    or against the Plan. Holders of Allowed Class 2 Claims will be paid in two (2) installments. The
    anticipated schedule of distributions is as follows:

        Estimated Date of Distribution       Estimated Total Amount of Distribution to Class 2
                  August 1, 2020                                     $200,000
                 December 15, 2020                                   $65,000


Page 6 of 24 –     DEBTOR’S FIRST AMENDED PLAN OF                                    LEONARD LAW GROUP LLC
                                                                                         1 SW Columbia, Ste. 1010
                   LIQUIDATION                                                              Portland, Oregon 97204
                                                                                               www.leonard-law.com
                   (Dated May 20, 2020)
                            Case 19-62049-tmr11       Doc 112      Filed 05/20/20
    Distributions shall be made Pro Rata among holders of Class 2 Claims. The Debtor shall have the
    discretion to make such distributions at an earlier time than the schedule outlined above.
            Notwithstanding the treatment set forth above, any holder of an Allowed Class 2
    Claim may elect to be treated instead as a holder of an Allowed Class 3 Claim.
                   4.2.2 Class 3 – Unsecured Lender Claims
            Class 3 is impaired and Holders of Allowed Class 3 Claims are entitled to vote in favor of
    or against the Plan. On the Effective Date or as soon as reasonably practicable thereafter, holders
    of Allowed Class 3 Claims will receive Cosmos Membership Interests. Distributions of such
    interests shall be made Pro Rata among Class 3 Creditors.
            Notwithstanding the treatment set forth above, any holder of an Allowed Class 3
    Claim other than John Strasheim may elect to be treated instead as a holder of an Allowed
    Class 2 Claim.
            4.3    Class 4 – Interests
            Class 4 is impaired. The membership interests of all holders of membership interests in
    the Debtor shall be deemed extinguished without further action by the Debtor upon the Effective
    Date. Class 4 is deemed to have rejected the Plan, and therefore not subject to a vote in favor of
    or against the Plan.
            4.4    Confirmation Notwithstanding Rejection by a Class. In the event one or more
    Classes of Claims or Interests does not vote to accept this Plan in accordance with section 1129(a)
    of the Code, the Debtor will request that the Court confirm this Plan in accordance with section
    1129(b) of the Code.

                                 ARTICLE 5. CLAIMS BAR DATES.
            5.1    Administrative Claims Bar Date. All requests for payment of Administrative
    Claims, except post-petition obligations to Creditors (other than professionals) incurred in the
    ordinary course of business, must be served and filed with the Bankruptcy Court no later than
    thirty (30) days after the Effective Date. Any such Claim that is not served and filed within this

Page 7 of 24 –    DEBTOR’S FIRST AMENDED PLAN OF                                    LEONARD LAW GROUP LLC
                                                                                        1 SW Columbia, Ste. 1010
                  LIQUIDATION                                                              Portland, Oregon 97204
                                                                                              www.leonard-law.com
                  (Dated May 20, 2020)
                           Case 19-62049-tmr11       Doc 112      Filed 05/20/20
    time period will be forever barred. Any Claims for fees, costs, and expenses incurred by any
    Chapter 11 professional after the Effective Date will be treated as part of the fees and expenses of
    the Debtor and need not be submitted to the Bankruptcy Court for approval except as set forth in
    Section 16.5 of this Plan (addressing post-confirmation professional fees and expenses). After
    approval of the final fee applications of the Chapter 11 professionals by the Bankruptcy Court for
    services provided and costs incurred during the course of administration of the Case prior to the
    Effective Date, the Chapter 11 professionals will not be required to submit any further fee
    applications to the Bankruptcy Court.
            5.2     Claims Objection Bar Date. The date by which the Debtor or any interested
    party must file objections to Claims, shall be the first Business Day after 120 days after the
    Effective Date. Objections to Claims not filed by the Claims Objection Bar Date shall be deemed
    waived.

                                    ARTICLE 6. DISTRIBUTIONS.
            6.1     Cash Payments and Distribution of Interests. At the times provided in this
    Plan, the Reorganized Debtor will make Cash payments or distributions of Cosmos Membership
    Interests to holders of Allowed Claims. In the case of any Claims subject to a pending objection,
    the Reorganized Debtor will make payments or distributions of membership interests to holders

    of such Claims based on the allowed amount of such Claims, if any, within 30 days after the date
    a Final Order or Orders resolving the objections.
            6.2     Unclaimed Property. If a distribution on a Claim remains unclaimed for a period
    of one hundred and twenty (120) days after it has been delivered (or attempted to be delivered),
    then such unclaimed distribution shall be forfeited and any such Claim shall be deemed
    disallowed in full.
            6.3     Withholding Taxes. Any federal, state, or local withholding taxes or other
    amounts required to be withheld under applicable law with respect to any wage claims shall be



Page 8 of 24 –    DEBTOR’S FIRST AMENDED PLAN OF                                     LEONARD LAW GROUP LLC
                                                                                         1 SW Columbia, Ste. 1010
                  LIQUIDATION                                                               Portland, Oregon 97204
                                                                                               www.leonard-law.com
                  (Dated May 20, 2020)
                          Case 19-62049-tmr11         Doc 112      Filed 05/20/20
    deducted from distributions hereunder. Each entity holding a Claim shall be required to provide
    any information necessary to effect the withholding of such taxes.

        ARTICLE 7. MEANS FOR IMPLEMENTATION AND EXECUTION OF PLAN.
            7.1        Distribution of Net Sale Proceeds. As authorized pursuant to the Court’s Order
    Approving Sale Free and Clear of Liens, Claims, Interests and Encumbrances (Dkt. 93), the
    Debtor sold substantially all of its assets to Juanita’s Snacks, LLC on or about December 5, 2019.
    The net proceeds of the sale, after payment of taxes, secured claims, and United States Trustee
    fees, were approximately $273,774.79. In addition, Juanita’s Snacks, LLC agreed to pay an
    additional (a) $100,000 to the Debtor or its designee on or before May 1, 2020 (which amount
    was in fact paid in May 2020), and (b) $75,000 to the Reorganized Debtor or its designee on or
    before December 1, 2020. Counsel to the Debtor is also holding approximately $20,000 in
    retainer funds, which funds are property of the estate. The Reorganized Debtor shall distribute
    these amounts (net of additional United States Trustee fees and other operating costs paid since
    the closing of the sale) as provided for in the Plan.
            7.2        Distribution of Membership Interests in Cosmos Holdings, LLC. The
    Reorganized Debtor shall distribute membership interests in Cosmos Holdings, LLC as provided
    for in the Plan.

            7.3        No Ongoing Business Operations. The Debtor has ceased operating as a
    business entity. The Reorganized Debtor’s only remaining business shall be to perform its duties
    under this Plan and wind up the Case.

                       ARTICLE 8: PERFORMANCE OF OBLIGATIONS OF THE
                                    REORGANIZED DEBTOR
            8.1        Duties of Reorganized Debtor. The Reorganized Debtor shall be, and is,
    authorized to (a) make distributions of Cash and Cosmos Membership Interests pursuant to this
    Plan, (b) resolve Claims as set forth in Section 8.2, below, and (c) take appropriate actions in
    connection with the Plan within the scope of the Reorganized Debtor’s duties and powers set

Page 9 of 24 –    DEBTOR’S FIRST AMENDED PLAN OF                                     LEONARD LAW GROUP LLC
                                                                                        1 SW Columbia, Ste. 1010
                  LIQUIDATION                                                              Portland, Oregon 97204
                                                                                              www.leonard-law.com
                  (Dated May 20, 2020)
                            Case 19-62049-tmr11        Doc 112    Filed 05/20/20
   forth herein. The Reorganized Debtor shall file monthly operating reports as necessary during
   the post-confirmation period.
           8.2    Settlement or Abandonment of Claims. To the extent the Reorganized Debtor
   has not taken such actions before the Effective Date, the Reorganized Debtor shall be authorized
   to:
           (a)    Review all Claims filed against the Estate, or scheduled by the Debtor in the
   schedules filed under Bankruptcy Rule 1007, even if any such Claim is not scheduled by the
   Debtor as “disputed,” “unliquidated,” or “contingent” and, if advisable, object to and/or settle
   such Claims; and
           (b)    In the exercise of its business judgment, investigate, prosecute, settle, or dismiss
   all Debtor Actions and Avoidance Actions not otherwise resolved prior to confirmation or under
   this Plan.
           8.3    Corporate Action. Upon the Effective Date, all actions contemplated by the Plan
   shall be authorized and approved in all respects (subject to the provisions of the Plan), including,
   without limitation, the execution, delivery, and performance of all documents and agreements
   relating to the Plan. On the Effective Date, the Reorganized Debtor is authorized and directed to
   execute and deliver the agreements, documents, and instruments contemplated by the Plan and
   Disclosure Statement in the name of and on behalf of the Reorganized Debtor.
           8.4    Winding Up Affairs. On the final Distribution Date, the Reorganized Debtor
   shall, without the need for any action by or order from the Bankruptcy Court, disburse any Cash
   not distributed pursuant to this Plan to the State of Oregon, Department of State Lands for
   holding and administration as unclaimed funds pursuant to Oregon Revised Statutes, Chapter 98.

    ARTICLE 9. PRESERVATION OF DEBTOR’S ACTIONS, AVOIDANCE ACTIONS,
                         AND CLAIMS OBJECTIONS.
           Unless resolved in this Plan or otherwise resolved prior to the Confirmation Date, all
   Debtor Actions, Avoidance Actions, objections to Claims, and Claims of whatever kind or nature,
   whether based under tort, contract, statute, under law or in equity, or otherwise, including
Page 10 of 24 – DEBTOR’S FIRST AMENDED PLAN OF                                      LEONARD LAW GROUP LLC
                                                                                       1 SW Columbia, Ste. 1010
                LIQUIDATION                                                               Portland, Oregon 97204
                                                                                             www.leonard-law.com
                 (Dated May 20, 2020)
                        Case 19-62049-tmr11          Doc 112     Filed 05/20/20
    without limitation defenses, setoffs, and offsets, arising in favor of the Debtor or the Reorganized
    Debtor are preserved and survive the confirmation of the Plan, and are not waived, but instead
    are expressly reserved for later adjudication. The Reorganized Debtor shall retain all Debtor
    Actions free and clear of any claims or interests.
           No preclusion doctrine, including without limitation the doctrines of res judicata,
    collateral estoppel, issue preclusion, claim preclusion, estoppel (judicial, equitable or otherwise),
    or laches shall apply as a result of the confirmation of this Plan to any or all such Debtor Actions,
    Avoidance Actions, or objections to Claims (or motions to reclassify and/or subordinate
    Claims) on or after the Effective Date or the consummation of this Plan.

                  ARTICLE 10. PROVISIONS GOVERNING DISTRIBUTIONS.
           10.1    Distribution Only to Holders of Allowed Claims. Except as otherwise provided
    in this Section 10.1, distributions under this Plan will be made only to the holders of Allowed
    Claims. Until a Disputed Claim becomes an Allowed Claim, the holder of that Disputed Claim
    will not receive any distribution otherwise provided to the Claimants under this Plan or the Plan
    Documents.
           In determining the amounts of distributions due to the holders of Allowed Claims, the
    Reorganized Debtor will make the calculation as if all Unresolved Claims were Allowed Claims in

    the full amount claimed or in the Estimated Amount of such Claims. The Reorganized Debtor
    may reserve in a separate bank account Cash in an amount sufficient to make full distributions to
    holders of Unresolved Claims as if such Unresolved Claims were allowed in full. When an
    Unresolved Claim in any class becomes an Allowed Claim, the Reorganized Debtor will make a
    distribution with respect to such Allowed Claim, together with any allowable interest accrued on
    the amount of such distribution to the date thereof, net of any setoff contemplated by the order, if
    any, allowing such Claim and/or any required withholding of federal and state taxes pursuant to
    the procedures set forth in the Plan.



Page 11 of 24 –   DEBTOR’S FIRST AMENDED PLAN OF                                      LEONARD LAW GROUP LLC
                                                                                         1 SW Columbia, Ste. 1010
                  LIQUIDATION                                                               Portland, Oregon 97204
                                                                                               www.leonard-law.com
                  (Dated May 20, 2020)
                          Case 19-62049-tmr11            Doc 112   Filed 05/20/20
          10.2    Transmittal of Distributions. Except as otherwise provided in this Plan, in the
   Plan Documents, or in an order of the Court, distributions to be made under this Plan or the Plan
   Documents to Claimants holding Allowed Claims will, in each case, be made by the Reorganized
   Debtor by first class United States mail, postage prepaid, (a) to the latest mailing address set
   forth in a proof of claim filed with the Court by or on behalf of such Claimant, or to such other
   address as may be provided to the Debtor by such Claimant in writing, or (b) if no such proof of
   claim has been filed and no written notice setting forth a mailing address is provided by or on
   behalf of such Claimant to the Reorganized Debtor to the mailing address set forth in the
   schedules filed by the Debtor in this Case. If a Claimant’s distribution is returned to the
   Reorganized Debtor because of the absence of a proper mailing address, the Reorganized Debtor
   shall, upon return of the distribution, make a reasonable search to attempt to ascertain the correct
   mailing address for such Claimant, which shall be the Reorganized Debtor’s sole obligation to
   locate a correct mailing address of a creditor with an Allowed Claim whose distribution has been
   returned.
          10.3    Timing of Distributions. Unless otherwise agreed by the Reorganized Debtor
   and the Claimant entitled to a distribution under the Plan or the Plan Documents, whenever any
   payment to be made is due on a day other than a Business Day, such payment will instead be
   made on the next Business Day.
          10.4    Form of Distributions. Unless otherwise agreed by the Reorganized Debtor and
   the Claimant entitled to a distribution under the Plan or the Plan Documents, all Cash payments
   to be made by the Reorganized Debtor pursuant to this Plan or the Plan Documents will be made,
   at the option of the Reorganized Debtor, by a check or wire transfer.
          10.5    Professional Fees or Expenses. Except as otherwise specified in this Plan,
   professional fees and expenses incurred prior to the Effective Date will be paid only as Allowed
   by Final Order of the Court.
   //


Page 12 of 24 – DEBTOR’S FIRST AMENDED PLAN OF                                      LEONARD LAW GROUP LLC
                                                                                        1 SW Columbia, Ste. 1010
                LIQUIDATION                                                                Portland, Oregon 97204
                                                                                              www.leonard-law.com
                 (Dated May 20, 2020)
                         Case 19-62049-tmr11         Doc 112     Filed 05/20/20
             ARTICLE 11. TREATMENT OF EXECUTORY CONTRACTS AND
                              UNEXPIRED LEASES.
          11.1    General; Rejected if Not Assumed. Subject to the requirements of section 365
   of the Code, to the extent not already assumed by order of the Court or subject to a pending
   motion for assumption, all executory contracts and unexpired leases of the Debtor will be deemed
   rejected by the Debtor on the Effective Date.

          If any party to an executory contract or unexpired lease that is being rejected objects to
   such assumption or rejection, the Court may conduct a hearing on such objection on any date
   that is either mutually agreeable to the parties or fixed by the Court. All payments to cure
   defaults that may be required under section 365(b)(1) of the Code will be made by the
   Reorganized Debtor. In the event of a dispute regarding the amount of any such payments, or the
   ability of the Reorganized Debtor to provide adequate assurance of future performance, the
   Reorganized Debtor will make any payments required by section 365(b)(1) of the Code after the
   entry of the Final Order resolving such dispute.
          Notwithstanding anything to the contrary, any claims, defenses, offsets, setoffs,
   counterclaims, are expressly reserved, and any and all rights the Debtor may have with respect to
   any executory contract that is either assumed or rejected shall survive the Effective Date and
   consummation of the Plan and are expressly reserved. No preclusion doctrine, including, without
   limitation, the doctrines of res judicata, collateral estoppel, issue preclusion, claim preclusion,
   estoppel (judicial, equitable or otherwise), or laches shall apply to any or all such any claims,
   defenses, offsets, setoffs, counterclaims, defaults, and rights of the Debtor or Reorganized
   Debtor.
          11.2    Claims for Contract Rejection. Proofs of claim with respect to the rejection of
   an executory contract or unexpired lease must be filed within 30 days after the Effective Date or
   such Claims will be forever barred.
   //
   //

Page 13 of 24 – DEBTOR’S FIRST AMENDED PLAN OF                                       LEONARD LAW GROUP LLC
                                                                                         1 SW Columbia, Ste. 1010
                LIQUIDATION                                                                 Portland, Oregon 97204
                                                                                               www.leonard-law.com
                 (Dated May 20, 2020)
                         Case 19-62049-tmr11          Doc 112     Filed 05/20/20
                                ARTICLE 12. RETIREE BENEFITS.
           The Debtor has no retiree benefit plan, fund or program, as defined in section 1114 of the
   Code.

                            ARTICLE 13. CONDITIONS PRECEDENT.
           13.1    Conditions to Effectiveness. The Effective Date will not occur and the Plan will
   not become effective unless and until each of the following conditions have been satisfied or
   waived in accordance with this Plan:
           (a)     the Court shall have entered the Confirmation Order in form and substance
   reasonably acceptable to the Debtor;
           (b)     the Confirmation Order shall be a Final Order;
           (c)     the Debtor has sufficient funds to make the payments due on the Effective Date;
   and
           (d)     no stay of the Confirmation Order shall be in effect.
           13.2    Waiver of Conditions. Any condition set forth in Section 13.1 of this Plan may be
   waived by the Debtor.

                                     ARTICLE 14. DISCHARGE.
           Except as otherwise provided in this Plan or the Confirmation Order, entry of the
   Confirmation Order acts as a discharge, effective as of the Effective Date, of any and all debts,
   obligations, liabilities and claims, whether contingent or otherwise, of the Debtor or Debtor that
   arose at any time before the Effective Date, and all principal and any and all interest accrued
   thereon, pursuant to section 1141(d)(1) of the Code. The discharge of the Debtor shall be
   effective as to each Claim, regardless of whether a proof of Claim thereof was filed, whether or
   not the Claim is an Allowed Claim, or whether the holder thereof voted to accept the Plan.
   Except as otherwise expressly provided herein, on the Effective Date, all property and assets of




Page 14 of 24 – DEBTOR’S FIRST AMENDED PLAN OF                                     LEONARD LAW GROUP LLC
                                                                                       1 SW Columbia, Ste. 1010
                LIQUIDATION                                                               Portland, Oregon 97204
                                                                                             www.leonard-law.com
                  (Dated May 20, 2020)
                         Case 19-62049-tmr11         Doc 112     Filed 05/20/20
   the estate of Debtor shall revest in the Reorganized Debtor, free and clear of all claims, liens
   encumbrances, charges, and other Interests of Creditors arising on or before the Effective Date.

                               ARTICLE 15. CLOSING OF THE CASE.
          As soon as practicable after the Effective Date, and when the Reorganized Debtor deems
   appropriate, the Reorganized Debtor shall seek authority from the Court to close this Case in
   accordance with the Code and the Bankruptcy Rules; provided, however, that entry of a final
   decree closing the Case shall, whether or not specified therein, be without prejudice to the right
   of the Reorganized Debtor or other party in interest to seek to reopen the Case for any matter
   over which the Court has retained jurisdiction under this Plan. Any order closing the Case will
   provide that the Court (i) will retain jurisdiction to enforce, by injunctive relief or otherwise, the
   Confirmation Order, any other orders entered in this Case, and the rights and obligations created
   by this Plan and the Plan Documents; and (ii) will retain all other jurisdiction and authority
   granted to it under this Plan and the Plan Documents.

                          ARTICLE 16. MISCELLANEOUS PROVISIONS.
          16.1       Retention of Jurisdiction. Notwithstanding entry of the Confirmation Order or
   the occurrence of the Effective Date, the Court will retain jurisdiction over all matters arising
   under, in furtherance of, or in connection with this Plan and the Plan Documents.
                     16.1.1 Exclusive Jurisdiction
          The matters over which the Court shall retain exclusive jurisdiction shall include, but are
   not limited to:
          (a)        determine any Unresolved Claims or Interests;
          (b)        determine the Estimated Amount of any Claim or Interest;
          (c)        determine requests for payment of Claims entitled to priority under section 507 of
   the Code, including compensation of and reimbursement of expenses of parties entitled thereto;




Page 15 of 24 – DEBTOR’S FIRST AMENDED PLAN OF                                        LEONARD LAW GROUP LLC
                                                                                         1 SW Columbia, Ste. 1010
                LIQUIDATION                                                                 Portland, Oregon 97204
                                                                                               www.leonard-law.com
                 (Dated May 20, 2020)
                           Case 19-62049-tmr11        Doc 112      Filed 05/20/20
          (d)     resolve controversies and disputes regarding the modification, interpretation, and
   implementation of this Plan and the Plan Documents;
          (e)     enter orders in aid of this Plan and the Plan Documents;
          (f)     modify this Plan;
          (g)     adjudicate any disputes regarding post-confirmation compensation of the
   Debtor’s professionals pursuant to Section 16.5 of this Plan;
          (h)     determine any and all applications, adversary proceedings, and contested or
   litigated matters, including Avoidance Actions and Debtor Actions;
          (i)     determine any and all pending motions for the assumption or rejection of
   executory contracts or leases, and to hear and determine, and if need be to liquidate, any and all
   Claims arising therefrom;
          (j)     determine such other matters as may be provided in the Confirmation Order or as
   may be authorized under the Code; and
          (k)     enter a Final Order closing the Case.
                  16.1.2 Non-Exclusive Jurisdiction
          Following the Effective Date, the Bankruptcy Court will retain non-exclusive jurisdiction
   of the Chapter 11 Case for the following purposes:
          (a)     to recover all assets of Debtor, wherever located;
          (b)     to hear and determine any motions or contested matters involving taxes, tax
   refunds, tax attributes and tax benefits, and similar or related matters with respect to Debtor or
   its estate, arising prior to the Effective Date or relating to the period of administration of the
   Chapter 11 Case, including, without limitation, matters concerning state, local, and federal taxes
   in accordance with Sections 346, 505, and 1146 of the Bankruptcy Code; and
          (c)     to hear any other matter not inconsistent with the Bankruptcy Code.
          16.2    Modification of Plan. The Debtor reserves the right, in accordance with the
   Code, to amend, modify, or withdraw this Plan prior to the entry of the Confirmation Order.


Page 16 of 24 – DEBTOR’S FIRST AMENDED PLAN OF                                        LEONARD LAW GROUP LLC
                                                                                         1 SW Columbia, Ste. 1010
                LIQUIDATION                                                                 Portland, Oregon 97204
                                                                                               www.leonard-law.com
                 (Dated May 20, 2020)
                         Case 19-62049-tmr11          Doc 112      Filed 05/20/20
    After the entry of the Confirmation Order, the Debtor may, upon order, amend or modify this
    Plan in accordance with section 1127(b) of the Code.
            16.3       Failure of Effective Date. In the event that the Effective Date does not occur,
    nothing in this Plan shall be binding on the Debtor, the Estate, or any other party, or otherwise be
    of any force or effect.
            16.4       Severability. In the event of a successful collateral attack on any provision of this
    Plan (i.e., an attack other than through a direct appeal of the Confirmation Order), the remaining
    provisions of this Plan will remain binding on the Debtor, all Claimants, all Creditors, and all
    other parties in interest, provided, however, that in the event of a successful collateral attack on
    the Reorganized Debtor’s obligations to make distributions to Creditors, nothing in this Plan
    shall be binding on the Reorganized Debtor, the Estate or any other party, or otherwise be of any
    force or effect.
            16.5       Post-Confirmation Professional Fees and Expenses. Except as set forth herein,
    the fees of Estate professionals arising after confirmation of the Plan will be paid in the ordinary
    course of business without the need for approval of the Court. Professionals retained by the
    Estate shall receive compensation from the Estate at their standard hourly rates applicable during
    the Case, and shall be reimbursed for their reasonable expenses incurred in fulfilling the
    Reorganized Debtor’s post-confirmation duties under the Plan. Before receiving any post-
    confirmation compensation, Estate professionals shall provide notice and a statement of fees and
    expenses to any party requesting such notice. The notice shall provide that such compensation
    will be paid unless a notice party notifies the Reorganized Debtor within 10 calendar days that
    such party objects to the proposed compensation. In the event a notice party objects, the
    objection must identify the amount objected to and the specific services objected to so that the
    undisputed portion can be paid. In the event such an objection is timely received, the professional
    will be paid only the undisputed portion of the fees or disbursements pursuant to the procedures
    set forth herein. The Reorganized Debtor will attempt in good faith to resolve any objections to


Page 17 of 24 –    DEBTOR’S FIRST AMENDED PLAN OF                                       LEONARD LAW GROUP LLC
                                                                                            1 SW Columbia, Ste. 1010
                   LIQUIDATION                                                                 Portland, Oregon 97204
                                                                                                  www.leonard-law.com
                   (Dated May 20, 2020)
                             Case 19-62049-tmr11         Doc 112      Filed 05/20/20
   compensation. To the extent any objection cannot be consensually resolved by the parties, the
   Reorganized Debtor will request that the Bankruptcy Court adjudicate the dispute.
           16.6    Headings. The headings of the Sections of this Plan are inserted for convenience
   only and will not affect the interpretation hereof.
           16.7    Computation of Time Periods. In computing any period of time prescribed or
   allowed by this Plan, the day of the act, event, or default from which a designated period of time
   begins to run will not be included. The last day of the period so computed will be included so long
   as it is a Business Day. When the period of time prescribed or allowed is less than 11 days, any
   day that is not a Business Day will be excluded in the computation.
           16.8    Notices. All notices or requests to the Debtor or Reorganized Debtor in
   connection with this Plan shall be in writing and served either by (i) United States mail, postage
   prepaid, (ii) hand delivery, or (iii) overnight delivery service, all charges prepaid, as follows:

                           4 Him Food Group, LLC
                           c/o Leonard Law Group LLC
                           Attn: Timothy A. Solomon
                           1 SW Columbia, Ste. 1010
                           Portland, OR 97204

                           and:

                           4 Him Food Group, LLC
                           Attn: John Strasheim
                           395 E. 1st Ave
                           Junction City, OR 97448

   All notices and requests to a person or entity holding any Claim or Interest will be sent to them at
   their last known address or, in the case of a Creditor that filed a proof of claim in the Case, to the
   address on such proof of claim. Any person or entity entitled to receive notice under this Plan will
   have the obligation to provide the Debtor with such person’s or entity’s current address for
   notice purposes. The Debtor will not have any obligation to attempt to locate a more current



Page 18 of 24 – DEBTOR’S FIRST AMENDED PLAN OF                                        LEONARD LAW GROUP LLC
                                                                                          1 SW Columbia, Ste. 1010
                LIQUIDATION                                                                  Portland, Oregon 97204
                                                                                                www.leonard-law.com
                  (Dated May 20, 2020)
                         Case 19-62049-tmr11          Doc 112      Filed 05/20/20
   address in the event any notice proves to be undeliverable to the most recent address which has
   been provided to the Debtor.
          16.9     Post-Confirmation Court Approval. Any action requiring Court approval after
   the Effective Date will require the person or entity seeking such approval to file an application,
   motion, or other request with the Court and obtain a Final Order approving such action before
   the requested action may be taken. The person or entity filing such application, motion, or other
   request shall serve such application, motion, or other request, together with a notice setting forth
   the time in which objections must be filed with the Court, on the Reorganized Debtor and other
   affected parties by first-class mail, overnight courier, or hand delivery. Unless the Court orders
   otherwise, all notices shall provide the recipients at least 20 days (plus 3 days if served by mail) in
   which to file an objection to the application, motion, or other request. If no objection is timely
   filed, the Court may authorize the proposed action without further notice or a hearing. If an
   objection is timely filed, the Court will determine whether to conduct a hearing, or to require the
   submission of further documentation, prior to ruling on the application, motion, or other request.
          16.10 Election Pursuant to Section 1129(b) of the Code. The Debtor shall request
   confirmation of the Plan pursuant to section 1129(b) of the Code if the requirements of all
   provisions of section 1129(a) of the Code, except section (a)(8) thereof, are met with regard to
   the Plan. In determining whether the requirements of section 1129(a)(8) of the Code have been
   met, any Class that does not contain as an element thereof an Allowed Claim or a Claim
   temporarily allowed under Bankruptcy Rule 3018 as of the date fixed by the Court for filing
   acceptances or rejections of this Plan shall be deemed deleted from this Plan for purposes of
   voting to accept or reject this Plan and for purposes of determining acceptance or rejection of this
   Plan by such Class.
          16.11    Consummation of the Plan. The Debtor reserves the right to request that the
   Confirmation Order include (i) a finding by the Court that the Bankruptcy Rule 3020(e) stay shall




Page 19 of 24 – DEBTOR’S FIRST AMENDED PLAN OF                                        LEONARD LAW GROUP LLC
                                                                                         1 SW Columbia, Ste. 1010
                LIQUIDATION                                                                 Portland, Oregon 97204
                                                                                               www.leonard-law.com
                  (Dated May 20, 2020)
                         Case 19-62049-tmr11          Doc 112      Filed 05/20/20
   not apply to the Confirmation Order, and (ii) the Court’s authorization for the Debtor to
   consummate the Plan immediately after entry of the Confirmation Order.
           16.12 Exemption from Transfer Taxes. Pursuant to section 1146(a) of the Code, the
   delivery of any deed or other instrument of transfer under, in furtherance of, or in connection
   with this Plan, whether occurring prior or subsequent to the Confirmation Date, including any
   deeds, bills of sale, stock transfer, or assignments executed in connection with any disposition of
   assets contemplated by this Plan, shall not be subject to any stamp tax, real estate transfer tax,
   excise tax, sales tax, use tax or other similar tax.
           16.13    Exemption from Securities Laws. The Reorganized Debtor shall distribute
   Cosmos Membership Interests pursuant to this Plan without further act or action under
   applicable law, regulation, order, or rule. The distribution of the Cosmos Membership Interests
   and the distribution thereof under this Plan shall be exempt from registration under applicable
   securities laws pursuant to section 1145(a) of the Bankruptcy Code. Without limiting the effect of
   section 1145 of the Bankruptcy Code, all documents, agreements, and instruments entered into
   on or as of the Effective Date contemplated by or in furtherance of this Plan shall become
   effective and binding in accordance with their respective terms and conditions upon the parties
   thereto.
           16.14 Bylaws, Articles of Organization, and Other Corporate Documents. The
   Debtor is authorized to modify, amend, or restate the Debtor’s Bylaws, Articles of Organization,
   or other corporate documents as necessary or desirable in the exercise of the Debtor’s business
   judgment and in accordance with applicable law to implement the Plan provisions herein, and to
   thereafter cause the same to be filed with the Secretary of State of the State of Oregon.
           16.15    Waivers. Except as otherwise provided in the Plan or in the Confirmation Order,
   any term of the Plan may be waived by the party benefited by the term to be waived.
           16.16 Setoffs, Recoupments, and Defenses. Nothing contained in the Plan shall
   constitute a waiver or release by the Debtor or Reorganized Debtor of any rights of setoff or


Page 20 of 24 – DEBTOR’S FIRST AMENDED PLAN OF                                       LEONARD LAW GROUP LLC
                                                                                        1 SW Columbia, Ste. 1010
                LIQUIDATION                                                                Portland, Oregon 97204
                                                                                               www.leonard-law.com
                   (Dated May 20, 2020)
                          Case 19-62049-tmr11             Doc 112   Filed 05/20/20
   recoupment, or of any defense, such parties may have or be entitled to assert with respect to any
   Claim (including, without limitation, rights under section 502(d)) of the Code. Except as
   otherwise provided in the Plan or in the Confirmation Order or in agreements previously
   approved by a Final Order, the Reorganized Debtor may, but will not be required to, consistent
   with Section 10.1 hereof, withhold from any distribution with respect to such Claim any and all of
   the claims, rights, and causes of action of any nature that the Reorganized Debtor may hold
   against the holder of such Claim; provided, however, that neither the failure to withhold such a
   payment, the allowance of any Claim, the payment of any distribution hereunder or any other
   action or omission of the Reorganized Debtor, as the case may be, nor any provision of the Plan,
   shall constitute a waiver or release by the Reorganized Debtor of any such claims, rights, and
   causes of action that the Reorganized Debtor may possess against such holder.
          16.17    Compromise of Controversies. In consideration for the classification,
   distributions, and other benefits provided under the Plan, the provisions of the Plan shall
   constitute a good faith compromise and settlement of all Claims or controversies resolved
   pursuant to the Plan. The entry of the Confirmation Order shall constitute the Court’s approval
   of each of the compromises and settlements provided for in the Plan, and the Court’s findings
   shall constitute its determination under the standards of Bankruptcy Rule 9019 that such
   compromises and settlements are in the best interests of the Debtor and its Estate. The Debtor
   expressly reserves the right (with Court approval, following appropriate notice and opportunity
   for a hearing) to compromise and settle Claims and Debtor Actions up to and including the
   Effective Date. After the Effective Date, the Reorganized Debtor shall be authorized to
   compromise and settle other Claims and Debtor Actions without Court approval.
          16.18 Utility Deposits. All utilities holding a Utility Deposit shall immediately after the
   Effective Date return or refund such Utility Deposit to the Reorganized Debtor. At the sole
   option of the Reorganized Debtor, any Utility Deposit that has not been refunded may be applied




Page 21 of 24 – DEBTOR’S FIRST AMENDED PLAN OF                                     LEONARD LAW GROUP LLC
                                                                                      1 SW Columbia, Ste. 1010
                LIQUIDATION                                                              Portland, Oregon 97204
                                                                                            www.leonard-law.com
                  (Dated May 20, 2020)
                        Case 19-62049-tmr11         Doc 112      Filed 05/20/20
   in satisfaction of payments due or to become due from the Reorganized Debtor to a utility
   holding such Utility Deposit.
          16.19 Withdrawal or Revocation of the Plan. The Debtor reserves the right to revoke
   or withdraw the Plan prior to substantial consummation of the Plan. If the Plan is revoked or
   withdrawn, or if the Confirmation Date does not occur, or if the Effective Date does not occur
   within ninety days of entry of the Confirmation Order, the Plan shall have no force and effect and
   in such event nothing contained herein shall be deemed to constitute a waiver or release of any
   claims by or against the Debtor or the Estate or any other Person or Entity, or to prejudice in any
   other manner the rights of the Debtor or any other entity in further proceedings involving the
   Debtor and specifically shall not modify or affect the rights of any party under any prior orders of
   the Court.
          16.20 Default. Except as otherwise provided in the Plan or in the Confirmation Order,
   in the event the Debtor or Reorganized Debtor shall default in the performance of any of their
   obligations under the Plan or under any of the Plan Documents and shall not have cured such a
   default within any cure period (or, if no cure period is specified in the Plan or Plan Documents or
   in any instrument issued to or retained by a Claimant under the Plan under which such default
   occurred, then within 30 days after receipt of written notice of default), then the entity to whom
   the performance is due may pursue such remedies as are available at law or in equity. An event of
   default occurring with respect to one Claim shall not be an event of default with respect to any
   other Claim.
          16.21 Payment of United States Trustee Fees. All fees payable pursuant to 28 U.S.C.
   § 1930 shall be paid on the Effective Date. All quarterly fees due to the United States Trustee
   pursuant to 28 USC § 1930(a), including fees due for any partial quarter, accruing after the
   Effective Date shall be paid by the Reorganized Debtors as and when they become due and will be
   based on the Reorganized Debtors’ total disbursements, including ordinary course of business
   disbursements (if any) as well as disbursements made to Claimants under this Plan. Such fee


Page 22 of 24 – DEBTOR’S FIRST AMENDED PLAN OF                                     LEONARD LAW GROUP LLC
                                                                                       1 SW Columbia, Ste. 1010
                LIQUIDATION                                                               Portland, Oregon 97204
                                                                                             www.leonard-law.com
                  (Dated May 20, 2020)
                        Case 19-62049-tmr11         Doc 112      Filed 05/20/20
   obligations will not terminate until this Case is converted or dismissed, or until this Case is no
   longer pending upon entry of a Final Order closing this Case, whichever first occurs, and all
   United States Trustee fees, including any such fees accrued in any partial quarter, shall be paid as
   a condition precedent prior to entry of an order closing the case. After the Effective Date, the
   Reorganized Debtors shall file with the Court a post-confirmation monthly financial report for
   each month, or portion thereof, that the case is open or during any period of time that the case is
   reopened. The monthly financial report shall include a statement of all disbursements made
   during the course of the month, whether or not pursuant to the Plan. All United States Trustee
   fees, including any such fees accrued in any partial quarter, shall also be paid before the response
   deadline as a condition precedent prior to entry of a Final Decree.
          16.22 De Minimis Distributions. No distribution of less than $20.00 shall be required
   to be made to any holder of an Allowed Claim or Allowed Interest and all such funds shall revert
   to the Reorganized Debtor.
          16.23 Governing Law. Except to the extent that federal law (including the Code or
   Bankruptcy Rules) is otherwise controlling, the rights and obligations arising under the Plan or
   under the Plan Documents shall be governed by and construed and enforced in accordance with
   the laws of the state of Oregon without giving effect to the principles of conflicts of laws thereof.
          16.24 Reservation of Rights. If the Plan is not confirmed by a Final Order, or if the
   Plan is confirmed and the Effective Date does not occur within 90 days of entry of the
   Confirmation Order, the rights of all parties in interest in the Case are and will be reserved in full.
   Any concessions or settlements reflected herein, if any, are made for purposes of the Plan only,
   and if the Plan does not become effective, no party in interest in the Case shall be bound or
   deemed prejudiced by any such concession or settlement.
          16.25 Plan Controls. To the extent any provision of the Plan Documents is
   inconsistent with this Plan, the provisions of the Plan shall control.




Page 23 of 24 – DEBTOR’S FIRST AMENDED PLAN OF                                       LEONARD LAW GROUP LLC
                                                                                         1 SW Columbia, Ste. 1010
                LIQUIDATION                                                                 Portland, Oregon 97204
                                                                                               www.leonard-law.com
                (Dated May 20, 2020)
                         Case 19-62049-tmr11          Doc 112     Filed 05/20/20
           16.26 Successors and Assigns. On and after the Confirmation Date, the provisions of
   the Plan and the Confirmation Order shall bind each holder of a Claim or Interest, and each of
   their respective successors, heirs, legal representatives, and assigns, whether or not the Claim or
   Interest holder is impaired under the Plan and whether or not such holder has filed a proof of
   claim with the Bankruptcy Court or has accepted the Plan.
           16.27 Exhibits. All exhibits to this Plan are incorporated into and are a part of this Plan
   as if set forth in full herein.
           16.28 Recordable Order. The Confirmation Order shall be deemed to be in recordable
   form and shall be accepted by any recording officer for filing and recording purposes without
   further or additional orders, certifications, or other supporting documents.
           Dated this 20th day of May, 2020

                                              4 HIM FOOD GROUP, LLC


                                              By: /s/ John Strasheim
                                                John Strasheim, CEO

   Approved as to form:

   LEONARD LAW GROUP LLC


   By: /s/ Timothy A. Solomon
      Justin D. Leonard, OSB 033736
      Timothy A. Solomon, OSB No. 072573
    Attorneys for Debtor in Possession




Page 24 of 24 – DEBTOR’S FIRST AMENDED PLAN OF                                     LEONARD LAW GROUP LLC
                                                                                      1 SW Columbia, Ste. 1010
                LIQUIDATION                                                              Portland, Oregon 97204
                                                                                            www.leonard-law.com
                  (Dated May 20, 2020)
                           Case 19-62049-tmr11      Doc 112      Filed 05/20/20
                                               EXHIBIT A
                                    GLOSSARY OF DEFINITIONS
          1.        “Administrative Claim” means a Claim for payment of an administrative
   expense of a kind specified in section 503(b) of the Code and referred to in section 507(a)(2) of
   the Code including the actual, necessary costs and expenses of preserving the Debtor’s estate and
   operating the Debtor’s business, including current obligations, compensation for professional
   services and reimbursement of expenses awarded under sections 330(a) or 331 of the Code, and
   all fees and charges assessed against the Debtor’s estate under Chapter 123 of Title 28, United
   States Code.
          2.        “Administrative Claimant” means a Person or Entity asserting an
   Administrative Claim.
          3.        “Allowance Date” means, with respect to a Claim, the date such Claim becomes
   Allowed.
          4.        “Allowed” means, with respect to a Claim, the extent to which: (a) the Claim is
   agreed to by the Claimant and the Debtor against whom the Claim is asserted; (b) the Claim is
   expressly allowed in this Plan; or (c) proof of such Claim was (i) timely filed with the Court, (ii)
   deemed filed pursuant to section 1111(a) of the Code, or (iii) tardily filed with leave of the Court,

   and, in any case, as to which the Claim is not Disputed or the Claim is Disputed and is allowed by
   a Final Order.
          5.        “Avoidance Actions” means actions or potential actions under sections 544
   through 550 of the Code inclusive, regardless of whether or not such actions are actually filed.
          6.        “Ballot” means the ballot that is used by a Creditor to accept or reject the Plan.
          7.        “Bankruptcy Rules” means the Rules and Forms of Practice and Procedures in
   Bankruptcy promulgated under 28 U.S.C. § 2075, as amended, and the local rules and general
   orders of the Court, as to Chapter 11 cases, together with all amendments and modifications from
   time to time thereto.

Page 1 of 5 – EXHIBIT A – GLOSSARY OF DEFINITIONS                                    LEONARD LAW GROUP LLC
                                                                                        1 SW Columbia, Ste. 1010
                                                                                           Portland, Oregon 97204
                                                                                              www.leonard-law.com

                           Case 19-62049-tmr11        Doc 112     Filed 05/20/20
           8.       “Business Day” means any day other than Saturday, Sunday, or a “legal
   holiday,” as that term is defined in Bankruptcy Rule 9006(a).
           9.       “Case” means the case identified in the caption above commenced under
   Chapter 11 of the Code on July 2, 2019.
           10.      “Cash” means check or wire transfer.
           11.      “Claim” means any claim, as that term is defined in section 101(5) of the Code,
   arising on or before the Confirmation Date.
           12.      “Claimant” means a Creditor that asserts a Claim.
           13.      “Code” means the Bankruptcy Reform Act of 1978, principally codified in 11
   U.S.C. § 101, et seq., and any amendments thereto.
           14.      “Confirmation Date” means the date of the entry of the Confirmation Order.
           15.      “Confirmation Order” means the order confirming this Plan.
           16.      “Cosmos Membership Interests” means membership interests (totaling 100% of
   such interests) in Cosmos Holdings, LLC, an Oregon Limited Liability Company that is an
   affiliate of the Debtor and that holds a 20% profit participation interest in Juanita’s Snacks, LLC.
           17.      “Court” means the United States Bankruptcy Court for the District of Oregon or
   any other United States Court having jurisdiction over the Case or matters arising therein as may
   be applicable.
           18.      “Creditor” means any creditor, as that term is defined in section 101(10) of the
   Code.
           19.      “Debtor” means 4 Him Food Group, LLC, dba Cosmos Creations.
           20.      “Debtor Actions” means any and all claims, causes of action, and enforceable
   rights of the Debtor against any parties including, without limitation, Claims of the Debtor for
   recovery of, or based upon, or in any manner arising from or related to damages, general or
   exemplary (or both), or other relief relating to (or based upon) (a) indebtedness owing to the
   Debtor; (b) fraud, negligence, gross negligence, willful misconduct, or any other tort actions; (c)


Page 2 of 5 – EXHIBIT A – GLOSSARY OF DEFINITIONS                                   LEONARD LAW GROUP LLC
                                                                                       1 SW Columbia, Ste. 1010
                                                                                          Portland, Oregon 97204
                                                                                             www.leonard-law.com

                          Case 19-62049-tmr11        Doc 112     Filed 05/20/20
   breach or breaches of contract; (d) violations of federal or state laws (including corporate and
   securities laws); (e) breach or breaches of fiduciary or agency duties; (f) disregard of the
   corporate form or piercing the corporate veil or other liability theories; (g) filing proofs of claim
   and complaints under sections 523 and 727 of the Code, or otherwise, against any Entity that may
   by liable to the Debtor or the Debtor under any theory under law, equity, or otherwise, (h) rights
   of offset, setoff, and recoupment, and (i) any other Claim of the Debtor.
          21.     “Disallowed” means, with respect to any Claim, the extent to which the Claim
   has been disallowed pursuant to (a) a Final Order, (b) an agreement between the Claimant and
   the Debtor or the Debtor, or (c) the terms of the Plan.
          22.     “Disclosure Statement” means the Disclosure Statement regarding this Plan,
   including all exhibits and schedules attached thereto and referenced therein prepared by the
   Debtor pursuant to section 1125 of the Code and approved by the Court, as such Disclosure
   Statement may be amended and modified from time to time.
          23.     “Disputed” means, with respect to a Claim, that an objection to such Claim has
   been timely filed as provided in this Plan, or such Claim is listed as disputed in the Debtor’s
   schedules filed with the Court, and such objection or dispute has not been resolved by Final
   Order, or by agreement between the Claimant and the Debtor or Debtor.
          24.     “Effective Date” means the first Business Day on which all conditions to
   effectiveness specified in the Plan have been satisfied or waived.
          25.     “Estate” means the bankruptcy estate of the Debtor as created under section 541
   of the Code.
          26.     “Estimated Amount” means the amount at which the Court, pursuant to 28
   USC § 157(b)(2)(B), section 502(c) of the Code, or Bankruptcy Rule 3018(a), as the case may be,
   estimates any Claim or class of Claims that is Contingent, unliquidated, or disputed, for the
   purpose of (a) allowance, (b) distribution, (c) confirming this Plan pursuant to section 1129 of the




Page 3 of 5 – EXHIBIT A – GLOSSARY OF DEFINITIONS                                     LEONARD LAW GROUP LLC
                                                                                         1 SW Columbia, Ste. 1010
                                                                                            Portland, Oregon 97204
                                                                                               www.leonard-law.com

                         Case 19-62049-tmr11          Doc 112      Filed 05/20/20
   Code, (d) voting to accept or reject this Plan pursuant to section 1126 of the Code, or (e) for any
   other purpose.
           27.      “Final Order” means an order, judgment, ruling, or decree of the Court as to
   which (a) any appeal that has been taken has been finally determined or dismissed and the time to
   take any further appeal, or to seek certiorari, further reargument or rehearing, has expired or
   been waived in writing, or (b) the time to take an appeal has expired and no appeal has been
   timely filed.
           28.      “Insider” means any entity defined in section 101(31) of the Code.
           29.      “Non-Tax Priority Claim” means any Claim which, if Allowed, would be
   entitled to priority under section 507(a)(1) through (7) of the Code.
           30.      “Petition Date” means July 2, 2019.
           31.      “Plan” means this Plan of Reorganization and any and all modifications and/or
   amendments thereto.
           32.      “Plan Documents” means all agreements, documents, and exhibits as the same
   may be amended, modified, supplemented, or restated from time to time, that are necessary or
   appropriate to implement, authorize, consummate, and operate the Plan.
           33.      “Priority Tax Claim” means any Claim that, if Allowed, would be entitled to a
   priority in payment under section 507(a)(8) of the Code.
           34.      “Reorganized Debtor” means the Debtor on and after the Effective Date.
           35.      “Secured Claim” means any Claim, including interest, fees, and charges as
   determined pursuant to section 506(b) of the Code, against a Debtor that is (a) secured in whole
   or in part as of the Petition Date by a lien on any of the assets or property of such Debtor, which
   lien is valid, perfected, and enforceable under applicable law and is not subject to avoidance
   under the Code or non-bankruptcy law, but only to the extent of the value of the assets or
   property securing any such Claim; or (b) subject to setoff under section 553 of the Code, but only
   to the extent of the amount subject to such setoff.


Page 4 of 5 – EXHIBIT A – GLOSSARY OF DEFINITIONS                                   LEONARD LAW GROUP LLC
                                                                                       1 SW Columbia, Ste. 1010
                                                                                          Portland, Oregon 97204
                                                                                             www.leonard-law.com

                          Case 19-62049-tmr11        Doc 112     Filed 05/20/20
          36.    “Temporarily Allowed” means temporarily Allowed for any purpose other than
   distribution on a Claim, pursuant to Bankruptcy Rule 3018(a) or otherwise.
          37.    “Unresolved” means, with respect to a Claim, a Disputed Claim that has not
   been Allowed or Disallowed for distribution purposes.
          38.    “Unsecured Lender Claims” means any claims for money loaned to the Debtor
   pursuant to promissory notes. A schedule of the holders of Unsecured Lender Claims is attached
   as Exhibit B to the Disclosure Statement.




Page 5 of 5 – EXHIBIT A – GLOSSARY OF DEFINITIONS                               LEONARD LAW GROUP LLC
                                                                                  1 SW Columbia, Ste. 1010
                                                                                     Portland, Oregon 97204
                                                                                        www.leonard-law.com

                       Case 19-62049-tmr11        Doc 112     Filed 05/20/20
                            UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF OREGON

In re                                                  Case No. 19-62049-tmr11

4 Him Food Group, LLC,                                 BALLOT FOR ACCEPTING OR REJECTING
                                                       DEBTOR’S FIRST AMENDED PLAN OF
                                Debtor.                LIQUIDATION DATED MAY 20, 2020


                                              BALLOT

      4 Him Food Group, LLC, the Debtor in the above-referenced bankruptcy case (the
“Debtor”), is soliciting votes on the its First Amended Plan of Liquidation dated May 20, 2020 (the
“Plan”).

         If you hold an allowed Claim in more than one Class that is entitled to vote on the Plan, you
must complete and return a separate Ballot for each Class in which you hold a Claim. You should
carefully review the Plan and the accompanying Disclosure Statement regarding the Plan before
completing this Ballot. You may wish to seek legal advice concerning the Plan and your Claim’s
classification and treatment. If the Plan is confirmed by the Bankruptcy Court, it will be binding on
you whether or not you vote.

        This Ballot does not constitute a proof of claim and may not be used to file a claim or to
increase any amount listed in the Debtor’s Schedules. For your vote to count, this Ballot,
containing an original signature, must be completed and received by no later than 5:00 p.m.
Pacific Time on Thursday, June 25, 2020.

    1. The Undersigned (fill out only one option):

            a. Is a member of Class 2 (a trade creditor of the Debtor) and has a Claim in the amount
               of $__________.

            b. Is a member of Class 3 (loaned money to the Debtor) and has a Claim in the amount
               of $__________.

    2. The Undersigned (fill out only one option):

        _____ Accepts the Plan                  _____ Rejects the Plan

    3. The Undersigned (optional, fill out one option only if applicable):

        _____ Is a member of Class 2 and elects to be treated as a member of Class 3 for distribution
        purposes (i.e. to receive membership interests in Cosmos Holdings, LLC in lieu of cash)

        _____ Is a member of Class 3 and elects to be treated as a member of Class 2 for distribution
        purposes (i.e. to receive cash in lieu of membership interests in Cosmos Holdings, LLC)


                          4 HIM FOOD GROUP LLC – PLAN BALLOT

                      Case 19-62049-tmr11          Doc 112      Filed 05/20/20
Dated May 20, 2020.


______________________________                 PLEASE RETURN THIS BALLOT TO:
Print or Type Name and Title (if applicable)   Timothy A. Solomon, counsel to Debtor
                                               c/o Leonard Law Group, LLC
______________________________                 1 SW Columbia, Suite 1010
Signature                                      Portland, OR 97204
                                               Telephone: (971) 634-0190

                                               For your vote to count, this Ballot, containing
                                               an original signature, must be received on or
______________________________                 before 5:00 p.m. Pacific Time on June 25,
Name and Address of Creditor                   2020




                        4 HIM FOOD GROUP LLC – PLAN BALLOT

                      Case 19-62049-tmr11      Doc 112    Filed 05/20/20
